Exhibit 10.4


EXECUTION COPY




OMNIBUS AMENDMENT NO. 4


THIS OMNIBUS AMENDMENT NO. 4, dated as of September 25, 2018 (this “Amendment”),
to the Credit Agreement and the Guarantee and Security Agreement (capitalized
terms used herein and not otherwise defined shall have the meanings given to
such terms in Article I) is among TCG BDC, Inc. (f/k/a CARLYLE GMS FINANCE,
INC.), a Maryland corporation (the “Borrower”), the Lenders party hereto and
HSBC BANK USA, N.A. (“HSBC”), as administrative agent (the “Administrative
Agent”) and collateral agent (the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Senior Secured Revolving Credit Agreement, dated as of March 21, 2014 (as
amended by the Omnibus Amendment No. 1 dated as of January 8, 2015, the Omnibus
Amendment No. 2 dated as of May 25, 2016, the Omnibus Amendment No. 3 dated as
of March 22, 2017, and as amended by this Amendment and as the same may be
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Borrower, the Administrative Agent and the Collateral Agent are
parties to the Guarantee and Security Agreement, dated as of March 21, 2014 (as
amended by the Omnibus Amendment No. 1 dated as of January 8, 2015, the Omnibus
Amendment No. 2 dated as of May 25, 2016, the Omnibus Amendment No. 3 dated as
of March 22, 2017, and as amended by this Amendment and as the same may be
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Guarantee and Security Agreement”);
WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement and the Guarantee and Security Agreement on the terms and conditions
set forth herein and in accordance with Section 9.02 of the Credit Agreement and
10.03 of the Guarantee and Security Agreement;
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Definitions. Capitalized terms used in this Amendment but not
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
ARTICLE II
AMENDMENT TO CREDIT AGREEMENT
Subject to the satisfaction of the conditions precedent set forth in Section 4.1
hereof, effective on and as of the Amendment Effective Date (as hereinafter
defined), the Borrower, the Lenders and the Administrative Agent hereby agree
that the Credit Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and


1



--------------------------------------------------------------------------------




to add the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached hereto as Exhibit A.
ARTICLE III
AMENDMENT TO GUARANTEE AND SECURITY AGREEMENT
SECTION 3.1.     The Guarantee and Security Agreement is hereby amended by
amending and replacing the last proviso of Section 4 in its entirety with the
following:
PROVIDED, HOWEVER, that (A) in no event shall the security interest granted
under this Section 4 attach to (i) any contract, property rights, Equity
Interests, obligation, instrument or agreement to which an Obligor is a party
(or to any of its rights or interests thereunder) if the grant of such security
interest would constitute or result in either (x) the abandonment, invalidation
or unenforceability of any right, title or interest of such Obligor therein or
(y) in a breach or termination pursuant to the terms of, or a default under, any
such contract, property rights, Equity Interests, obligation, instrument or
agreement (other than to the extent that any such term would be rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), (ii) any Equity Interests in
directly-held Foreign Subsidiaries in excess of 65% of any class of Equity
Interests of each such Foreign Subsidiary, (iii) any assets that are
directly-held or indirectly-held by a Foreign Subsidiary, (iv) any property
that, were it “Collateral” hereunder, would be subject to release pursuant to
Section 10.03(g); and (B) the Obligors, may by notice to the Collateral Agent,
exclude from the grant of a security interest provided above in this Section 4,
(i) any Special Equity Interests designated by the Borrower in reasonable detail
to the Collateral Agent in such notice (it being understood that the Borrower
may at any later time rescind any such designation by similar notice to the
Collateral Agent), (ii) any Equity Interest in any Financing Subsidiary at any
time any credit agreement, indenture or other agreement governing debt to which
such entity is a party prohibits such security interest or such security
interest results in a default thereunder or (iii) any securities issued by any
CLO (unless otherwise expressly pledged by the Borrower, in its sole discretion
in a similar notice to the Collateral Agent).
ARTICLE IV
CONDITIONS OF EFFECTIVENESS
SECTION 4.1. Effective Date. This Amendment shall become effective on the date
each of the following conditions have been satisfied (the “Amendment Effective
Date”):
(a)    delivery to the Administrative Agent of counterparts of this Amendment
duly executed by each of the Borrower, each Lender and the Administrative Agent;
(b)    all fees and expenses owing to the Administrative Agent, and all other
invoiced or otherwise documented fees, expenses and costs (including attorney’s
fees and disbursements) shall have been paid, including for the account of each
Lender, an amendment fee equal to 0.10% of such Lender’s Commitment;


2



--------------------------------------------------------------------------------




(c)    the Borrower shall cause to be delivered to the Administrative Agent an
opinion of counsel in form and substance reasonably satisfactory to the
Administrative Agent regarding the enforceability of this Amendment; and
(d)    the Borrower shall cause to be delivered to the Administrative Agent a
Borrowing Base Certificate showing a calculation of the pro forma Borrowing Base
as of August 31, 2018.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
SECTION 5.1.     Borrower Representations and Warranties. To induce the Lenders
and the Administrative Agent to execute and deliver this Amendment, the Borrower
hereby represents and warrants to the Lenders and the Administrative Agent on
the Amendment Effective Date that (A) the representations and warranties
contained in Article III of the Credit Agreement and the other Loan Documents
are true and correct in all material respects (or, in the case of any portion of
any representations and warranties already subject to a materiality qualifier,
true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
and (B) no Default or Event of Default has occurred and is continuing.
ARTICLE VI
MISCELLANEOUS
SECTION 6.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
SECTION 6.2. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
SECTION 6.3. Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Articles VIII and IX thereof.
SECTION 6.4. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 6.5. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy electronically (e.g. pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.


3



--------------------------------------------------------------------------------




SECTION 6.6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 6.7. Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
SECTION 6.8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS. THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 6.9. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Credit Agreement and the other Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendment
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other terms or provisions of
the Credit Agreement or any other Loan Document or of any transaction or further
or future action on the part of the Borrower which would require the consent of
the Lenders under the Credit Agreement or any of the Loan Documents. Upon and
after the execution of this Amendment by each of the parties hereto, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as modified hereby.


4



--------------------------------------------------------------------------------






[Signature pages follow]


5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.


BORROWER:    TCG BDC, INC.


By:/s/ Thomas Hennigan
Name: Thomas Hennigan
Title: Managing Director






Signature Page to Amendment No. 4



--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
as Administrative Agent and Collateral Agent


By:/s/ Anita Ram
Name: Anita Ram
Title: AVP


Signature Page to Amendment No. 4



--------------------------------------------------------------------------------



LENDERS:
HSBC BANK USA, N.A.,
as Lender

 


By:/s/ Shubhendu Kadaisya
Name: Shubhendu Kadaisya
Title: SVP, Structured Finance Group


Signature Page to Amendment No. 4



--------------------------------------------------------------------------------





Bank of America, N.A.,
as a Lender
 
By:/s/ Manisha Kumar
Name: Manisha Kumar
Title: Vice President


    




































































    




Signature Page to Amendment No. 4



--------------------------------------------------------------------------------



Barclays Bank PLC,
as a Lender


By:/s/ Craig Malloy    
Name: Craig Malloy
Title: Director


    






































































    




Signature Page to Amendment No. 4



--------------------------------------------------------------------------------



Citi Finance LLC,
as a Lender


By:/s/ Robert L. Klein    
Name: Robert L. Klein
Title: Vice President


    






































































    




Signature Page to Amendment No. 4



--------------------------------------------------------------------------------





Citibank N.A.,
as a Lender


By:/s/ Eros Marshall    
Name: Eros Marshall
Title: Director


    






































































    


Signature Page to Amendment No. 4



--------------------------------------------------------------------------------







Deutsche Bank AG New York Branch,
as a Lender


By:/s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President


By:/s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


    
































































Signature Page to Amendment No. 4



--------------------------------------------------------------------------------









JPMorgan Chase Bank, N.A.,
as a Lender


By:/s/ Matthew Griffith    
Name: Matthew Griffith
Title: Executive Director


    






































































Signature Page to Amendment No. 4



--------------------------------------------------------------------------------





    




Morgan Stanley Bank, N.A.,
as a Lender


By:/s/ Michael King    
Name: Michael King
Title: Authorized Signatory


    




































































Signature Page to Amendment No. 4



--------------------------------------------------------------------------------







    




Signature Bank,
as a Lender


By:/s/ Richard Ohl    
Name: Richard Ohl
Title: Vice President, Sr. Lender
















Signature Page to Amendment No. 4



--------------------------------------------------------------------------------




Exhibit A


[See Attached]





--------------------------------------------------------------------------------


Conformed through:
Omnibus Amendment No. 1 dated January 8, 2015
Ominbus Amendment No. 2 dated as of May 25, 2016
Amendment No. 3 dated as of March 22, 2017
Amendment No. 4 dated as of September 25, 2018



--------------------------------------------------------------------------------





SENIOR SECURED
REVOLVING CREDIT AGREEMENT
dated as of
March 21, 2014
among
TCG BDC, Inc.
as Borrower
The LENDERS Party Hereto
and
HSBC Bank USA, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
$[__]
__________________
J.P. MORGAN SECURITIES LLC
as Lead Arranger and Book Runner




--------------------------------------------------------------------------------









US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE IDEFINITIONSI DEFINITIONS
1

SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    32

SECTION 1.03.
Terms Generally    32

SECTION 1.04.
Accounting Terms; GAAP    32

SECTION 1.05.
Currencies; Currency Equivalents    33

ARTICLE IITHEII THE CREDITS
34

SECTION 2.01.
The Commitments    34

SECTION 2.02.
Loans and Borrowings    3534

SECTION 2.03.
Requests for Syndicated Borrowings    35

SECTION 2.04.
Swingline Loans    3736

SECTION 2.05.
Letters of Credit    3938

SECTION 2.06.
Funding of Borrowings    43

SECTION 2.07.
Interest Elections    44

SECTION 2.08.
Termination, Reduction or Increase of the Commitments    45

SECTION 2.09.
Repayment of Loans; Evidence of Debt    48

SECTION 2.10.
Prepayment of Loans    49

SECTION 2.11.
Fees    53

SECTION 2.12.
Interest    54

SECTION 2.13.
Alternate Rate of Interest    55

SECTION 2.14.
Increased Costs    5655

SECTION 2.15.
Break Funding Payments    57



#4821-5428-0772
i
 



US-DOCS\81066382.481066382.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 2.16.
Taxes    5857

SECTION 2.17.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs    61

SECTION 2.18.
Mitigation Obligations; Replacement of Lenders    6463

SECTION 2.19.
Defaulting Lenders    6564

ARTICLE IIIREPRESENTATIONSIII REPRESENTATIONS AND WARRANTIES
6968

SECTION 3.01.
Organization; Powers    6968

SECTION 3.02.
Authorization; Enforceability    6968

SECTION 3.03.
Governmental Approvals; No Conflicts    6968

SECTION 3.04.
Financial Condition; No Material Adverse Change    6968

SECTION 3.05.
Litigation    7069

SECTION 3.06.
Compliance with Laws and Agreements    7069

SECTION 3.07.
Taxes    7069

SECTION 3.08.
ERISA    7069

SECTION 3.09.
Disclosure    7069

SECTION 3.10.
Investment Company Act; Margin Regulations    7170

SECTION 3.11.
Material Agreements and Liens    7170

SECTION 3.12.
Subsidiaries and Investments    7271

SECTION 3.13.
Properties    7271

SECTION 3.14.
Affiliate Agreements    7271

SECTION 3.15.
OFAC    7271

SECTION 3.16.
Patriot Act    7372

SECTION 3.17.
Foreign Corrupt Practices Act    7372



#4821-5428-0772
ii
 



US-DOCS\81066382.481066382.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 3.18.
Collateral Documents    7372

SECTION 3.19.
Anti-Money Laundering    7473

SECTION 3.20.
EEA Financial Institutions    7473

ARTICLE IVCONDITIONS 74IV CONDITIONS
73

SECTION 4.01.
Effective Date    7473

SECTION 4.02.
Each Credit Event    7675

ARTICLE VAFFIRMATIVEV AFFIRMATIVE COVENANTS
7675

SECTION 5.01.
Financial Statements and Other Information    7675

SECTION 5.02.
Notices of Material Events    7978

SECTION 5.03.
Existence: Conduct of Business    8078

SECTION 5.04.
Payment of Obligations    8079

SECTION 5.05.
Maintenance of Properties; Insurance    8079

SECTION 5.06.
Books and Records; Inspection and Audit Rights    8079

SECTION 5.07.
Compliance with Laws    8079

SECTION 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances    8179

SECTION 5.09.
Use of Proceeds    8281

SECTION 5.10.
Status of RIC and BDC    8281

SECTION 5.11.
Investment Policies    8281

SECTION 5.12.
Portfolio Valuation and Diversification Etc    8281

SECTION 5.13.
Calculation of Borrowing Base    8685

ARTICLE VINEGATIVEVI NEGATIVE COVENANTS
9193

SECTION 6.01.
Indebtedness    9293



#4821-5428-0772
iii
 



US-DOCS\81066382.481066382.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 6.02.
Liens    9394

SECTION 6.03.
Fundamental Changes    9495

SECTION 6.04.
Investments    9597

SECTION 6.05.
Restricted Payments    9698

SECTION 6.06.
Certain Restrictions on Subsidiaries    9799

SECTION 6.07.
Certain Financial Covenants    9799

SECTION 6.08.
Transactions with Affiliates    9899

SECTION 6.09.
Lines of Business    98100

SECTION 6.10.
No Further Negative Pledge    98100

SECTION 6.11.
Modifications of Longer-Term Indebtedness Documents    99100

SECTION 6.12.
Payments of Longer-Term Indebtedness    99101

SECTION 6.13.
Accounting Changes    100101

SECTION 6.14.
SBIC Guarantee    100101

SECTION 6.15.
Negative Pledge on TCG BDC SPV LLC    100101

ARTICLE VIIEVENTSVII EVENTS OF DEFAULT
100102

ARTICLE VIIITHEVIII THE ADMINISTRATIVE AGENT
103105

SECTION 8.01.
Appointment of the Administrative Agent    103105

SECTION 8.02.
Capacity as Lender    104105

SECTION 8.03.
Limitation of Duties; Exculpation    104105

SECTION 8.04.
Reliance    105106

SECTION 8.05.
Sub-Agents    105107

SECTION 8.06.
Resignation; Successor Administrative Agent    105107



#4821-5428-0772
iv
 



US-DOCS\81066382.481066382.11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 8.07.
Reliance by Lenders    106108

SECTION 8.08.
Modifications to Loan Documents    107108

SECTION 8.09.
Bankruptcy Proceedings    107108

ARTICLE IXMISCELLANEOUS 107IX MISCELLANEOUS
109

SECTION 9.01.
Notices; Electronic Communications    107109

SECTION 9.02.
Waivers; Amendments    109111

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    112113

SECTION 9.04.
Successors and Assigns    114115

SECTION 9.05.
Survival    119120

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution    119121

SECTION 9.07.
Severability    120121

SECTION 9.08.
Right of Setoff    120121

SECTION 9.09.
Governing Law; Jurisdiction; Etc    120122

SECTION 9.10.
WAIVER OF JURY TRIAL    121122

SECTION 9.11.
Judgment Currency    121123

SECTION 9.12.
Headings    122123

SECTION 9.13.
Treatment of Certain Information; No Fiduciary Duty; Confidentiality    122123

SECTION 9.14.
USA PATRIOT Act    124125

SECTION 9.15.
Interest Rate Limitation    124125

SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    124125

SECTION 9.17.
German Bank Separation Act    125126



#4821-5428-0772
v
 



US-DOCS\81066382.481066382.11

--------------------------------------------------------------------------------


 


SCHEDULE 1.01(a)    -    Approved Dealers and Approved Pricing Services
SCHEDULE 1.01(b)    -    Commitments
SCHEDULE 1.01(c)    -    Industry Classification Group List
SCHEDULE 3.11    -    Material Agreements and Liens
SCHEDULE 3.12(a)    -    Subsidiaries
SCHEDULE 3.12(b)    -    Investments
SCHEDULE 6.08    -    Transactions with Affiliates






EXHIBIT A    -    Form of Assignment and Assumption
EXHIBIT B    -    Form of Borrowing Base Certificate
EXHIBIT C    -    Form of Borrowing Request










US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------


 


SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March 21, 2014 (this
“Agreement”), among TCG BDC, INC., a Maryland corporation (the “Borrower”), the
LENDERS party hereto, and HSBC Bank USA, N.A., as Administrative Agent.
ARTICLE I

DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents (other than Cash Collateral for outstanding Letters of
Credit) included in the Portfolio Investments held by the Obligors.
“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
(other than Cash Collateral for outstanding Letters of Credit) included in the
Portfolio Investments held by the Obligors.
“Adjusted LIBO Rate” means (a) for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate for
such Interest Period and (b) for the Interest Period for any Eurocurrency
Borrowing denominated in a Non-LIBO Quoted Currency an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
“Adjusted Shareholders’ Equity” means, at any time, the sum of (a) Shareholders’
Equity as of such date and (b) from and after the First Amendment Effective
Date, uncalled capital commitments of the Borrower up to an amount not exceeding
$100,000,000, so long as (A) the Borrower has granted the Collateral Agent a
first priority perfected Lien in such uncalled capital commitments pursuant to
the Security Documents and (B) uncalled capital commitments owed by investors of
the Borrower that are Defaulted Investors shall not be included in the
calculation of Adjusted Shareholders’ Equity.
“Administrative Agent” means HSBC, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Agent Appraisal Testing Month” has the meaning assigned to such
term in Section 5.12(b)(ii)(E)(y).


Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Affected Currency” has the meaning assigned to such term in Section 2.13.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include any Financing Subsidiary.
“Affiliate Agreements” means collectively, (a) the Investment Advisory Agreement
dated as of April 3, 2013, between the Borrower and Carlyle GMS Investment
Management L.L.C., (b) the Placement Agent Agreement dated as of April 3, 2013,
between the Borrower and TCG Securities, L.L.C., (c) the Administration
Agreement dated as of April 3, 2013, between the Borrower and Carlyle GMS
Finance Administration L.L.C. and (d) the License Agreement dated as of April 3,
2013, between the Borrower and Carlyle Investment Management L.L.C.
“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, English
Pounds Sterling, Euros and, with the prior written consent of each Multicurrency
Lender, any other Foreign Currency, so long as, in respect of any such specified
Foreign Currency or other Foreign Currency, at such time (a) such Foreign
Currency is dealt with in the London interbank deposit market or, in the case of
any Non-LIBO Quoted Currency, the relevant local market for obtaining
quotations, (b) such Foreign Currency is freely transferable and convertible
into Dollars in the London foreign exchange market and (c) no central bank or
other governmental authorization in the country of issue of such Foreign
Currency (including, in the case of the Euro, any authorization by the European
Central Bank) is required to permit use of such Foreign Currency by any
Multicurrency Lender for making any Loan hereunder and/or to permit the Borrower
to borrow and repay the principal thereof and to pay the interest thereon,
unless such authorization has been obtained and is in full force and effect.
“Agents” means the Administrative Agent and the Collateral Agent.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floor set forth in the
definition of the term “LIBO Rate”. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the New


2    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


York Fed Bank Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the New York Fed
Bank Rate or the Adjusted LIBO Rate, respectively; provided, that at no time
shall the “Alternate Base Rate” be deemed to be less than zero (0).
“Anti-Money Laundering Laws” means all laws of any jurisdiction applicable to
the Borrower or its Subsidiaries concerning or relating to antimony laundering
and anti-terrorism financing, including, without limitation, the Currency and
Financial Transactions Reporting Act of 1970, as amended by Title III of the USA
PATRIOT Act of 2001, the Money Laundering Control Act of 1986 and other
legislation, which legislative framework is commonly referred to as the "Bank
Secrecy Act", and all rules and regulations implementing these laws, as any of
the foregoing may be amended from time to time.
“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.
“Applicable Margin” means: (a) with respect to any ABR Loan, 1.25% per annum;
and (b) with respect to any Eurocurrency Loan, 2.25% per annum.
“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the Principal Financial Center for such
Foreign Currency.
“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule 1.01(a) or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.
“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service approved by the Board
of Directors of


3    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


the Borrower and designated in writing to the Administrative Agent (which
designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).
“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent. It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., FTI Consulting, Inc., Murray,
Devine and Company, Lincoln International LLC (formerly known as Lincoln
Partners LLC) and Valuation Research Corporation are acceptable to the
Administrative Agent. As used in Section 5.12 hereof, an “Approved Third-Party
Appraiser selected by the Administrative Agent” shall mean any of the firms
identified in the preceding sentence and any other Independent nationally
recognized third-party appraisal firm identified by the Administrative Agent and
consented to by the Borrower (such consent not to be unreasonably withheld).
“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries, without duplication, in accordance with GAAP, of
(a) the value of total assets of the Borrower and its Subsidiaries, less all
liabilities and indebtedness not represented by senior securities to (b) the
aggregate amount of senior securities representing indebtedness of Borrower and
its Subsidiaries (including this Agreement).
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


4    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower Unquoted Investment Valuation Policy” has the meaning assigned to such
term in Section 5.12(b)(ii)(B).
“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period and/or (c) a
Swingline Loan.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.
“Calculation Amount” shall mean, as of the end of any Testing Quarter, an amount
equal to the greater of: (a) (i) 125% of the Adjusted Covered Debt Balance (as
of the end of such Testing Quarter) minus (ii) the aggregate Value of all Quoted
Investments included in the Borrowing Base (as of the end of such Testing
Quarter) and (b) 10% of the aggregate Value of all Unquoted Investments included
in the Borrowing Base (as of the end of such Testing Quarter); provided that in
no event shall more than 25% (or, if clause (b) applies, 10%, or as near thereto
as reasonably practicable) of the aggregate Value of the Unquoted Investments in
the Borrowing Base be tested in respect of any applicable Testing Quarter.
“Capital Call” has the meaning assigned to such term in the Guarantee and
Security Agreement.


5    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.
“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)    U.S. Government Securities, in each case maturing within one year from
the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency; provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A‑1 from S&P and at least P‑1 from Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A‑1 from S&P and at least P‑1 from Moody’s; and
(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the


6    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


immediately preceding clauses (a) through (d) above (including as to credit
quality and maturity).
provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Borrower and its Subsidiaries in any single issuer; and (iv) in no
event shall Cash Equivalents include any obligation that is not denominated in
Dollars or an Agreed Foreign Currency.
“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or, if such
day is not a Business Day, then on the immediately preceding Business Day) as
reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or, if such Interest Period is not equal to
a number of months, for a term equivalent to the number of months closest to
such Interest Period).
“Change in Control” means (a) (other than in connection with a Permitted IPO)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof), of shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, other than the External Manager or any Affiliate
of the External Manager in the business of managing or advising clients (but,
for the avoidance of doubt, excluding Controlled portfolio investment companies
of the External Manager); (b) (other than in connection with a Permitted IPO)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the External
Manager or any Affiliate of the External Manager in the business of managing or
advising clients (but, for the avoidance of doubt, excluding Controlled
portfolio investment companies of the External Manager).
“Change in Law” means the occurrence, after the date of this Agreement, of (a)
the adoption of any law, treaty or governmental rule or regulation or any change
in any law, treaty or governmental rule or regulation or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule or regulation was issued or enacted prior to the
date hereof), but excluding proposals thereof, or any determination of a court
or Governmental Authority, (b) any guideline, request or directive by any
Governmental Authority (whether or not having the force of law) or any
implementation rules or interpretations of previously


7    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


issued guidelines, requests or directives, in each case that is issued or made
after the date hereof or (c) compliance by any Lender (or its applicable lending
office) or any company controlling such Lender with any guideline, request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, in each case adopted after the
date hereof. For the avoidance of doubt, all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued (i) by any United
States regulatory authority under or in connection with the implementation of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date adopted, issued, promulgated or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans or Swingline Loans; when used in reference to any
Lender, refers to whether such Lender is a Dollar Lender or a Multicurrency
Lender; and, when used in reference to any Commitment, refers to whether such
Commitment is a Dollar Commitment or a Multicurrency Commitment. The “Class” of
a Letter of Credit refers to whether such Letter of Credit is a Dollar Letter of
Credit or a Multicurrency Letter of Credit.
“CLO” means any collateralized loan obligation, securitization vehicle, or other
similar special purpose vehicle.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Agent” means HSBC in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.
“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.
“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).
“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).
“Commitment Termination Date” means March 2122, 20212022.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).


8    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness on such date minus (z) the LC Exposures fully Cash
Collateralized on such date pursuant to Section 2.05(k) and the last paragraph
of Section 2.09(a).
“Currency” means Dollars or any Foreign Currency.
“Custodian” means State Street Bank and Trust Company, as custodian holding
Investments on behalf of the Obligors, or any successor in such capacity. The
term “Custodian” includes any agent or sub-custodian acting on behalf of the
Custodian.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulted Investor” means any investor of the Borrower who has failed to fund
its pro rata share of a Capital Call within 30 days of such Capital Call being
issued by the Borrower.
“Defaulting Lender” means subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in detail in such writing) has not been satisfied or
otherwise waived in accordance with this Agreement, or (ii) pay to the
Administrative Agent, Issuing Bank, Swingline Lender or any Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
Issuing Bank or Swingline Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in detail in such writing or public statement) cannot
be satisfied), (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender has become, or has a direct or
indirect parent company that is, (i) insolvent, or is generally unable to pay
its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (ii) the subject of a bankruptcy, insolvency,


9    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or instrumentality so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b)) upon such determination (and the Administrative Agent shall deliver
written notice of such determination to the Borrower, the Issuing Bank and each
Lender and the Swingline Lender).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Investments originated by the Borrower and
immediately transferred to a Financing Subsidiary pursuant to a transaction not
prohibited hereunder.
“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Dollar Commitment as of
the Third Amendment Effective Date is set forth on Schedule 1.01(b), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Dollar Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments as of the ThirdFourth Amendment Effective Date is $[__].
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
Principal Financial Center for such Foreign Currency at approximately
11:00 a.m., Applicable Time, for delivery two Business Days later.
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all


10    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


LC Disbursements in respect of such Dollar Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time. The Dollar LC
Exposure of any Lender at any time shall be its Applicable Dollar Percentage of
the total Dollar LC Exposure at such time.
“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise.
“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.
“Dollar Loan” means a Loan denominated in Dollars.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


11    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan; (c)
the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, in each case within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means a single currency of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a)  Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located, in the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any U.S. withholding tax imposed
on amounts payable to such Lender at the time such Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)) becomes a
party to this Agreement or designates a new lending office, except to the extent
that such Lender’s assignor or such Lender was entitled to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16, at the time of such assignment or designation, (c) Taxes
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law occurring after the date such Lender becomes a party to this
Agreement) to comply with Section 2.16(f)(ii), (d) any U.S. federal, state or
local backup withholding Taxes imposed on payments made under any Loan Document,
and (e) any U.S. federal withholding tax that is imposed pursuant to FATCA.


12    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“External Manager” means Carlyle Global Credit Investment Management L.L.C.
(f/k/a Carlyle GMS Investment Management L.L.C.).
“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or any Lender pursuant to Section
2.16(f), or (y) cash receipts to the extent received from proceeds of insurance,
condemnation awards (or payments in lieu thereof), indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate.
“Final Maturity Date” means March 2122, 20222023.
“Financial Officer” means the chief financial officer, chief accounting officer,
principal accounting officer, chief operating officer, chief compliance officer,
general counsel, accounting manager, treasurer or controller of the Borrower or
any other officer of the Borrower which has been consented to by the Required
Lenders.
“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.
“First Amendment Effective Date” means January 8, 2015.
“Foreign Currency” means at any time any Currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the


13    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


reciprocal of the foreign exchange rate(s) specified in the definition of the
term “Dollar Equivalent”, as determined by the Administrative Agent.
“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any (a) direct or indirect Subsidiary of the Borrower
that is organized under the laws of any jurisdiction other than the United
States or its territories or possessions and that is treated as a corporation
for United States federal income tax purposes, (b) direct or indirect Subsidiary
of the Borrower which is a “controlled foreign corporation” within the meaning
of the Code, (c) direct or indirect Subsidiary of the Borrower substantially all
of whose assets consist of the Capital Stock of one or more direct or indirect
Foreign Subsidiaries or (d) a Subsidiary of a Foreign Subsidiary.
“Fourth Amendment Effective Date” means September 25, 2018.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by such Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“GBSA” has the meaning assigned to such term in Section 9.17.
“GBSA Consultation Notice” has the meaning assigned to such term in
Section 9.17.
“GBSA Consultation Period” has the meaning assigned to such term in
Section 9.17.
“GBSA Final Notice” has the meaning assigned to such term in Section 9.17.
“GBSA Initial Notice” has the meaning assigned to such term in Section 9.17.
“GBSA Lender” has the meaning assigned to such term in Section 9.17.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any


14    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) customary indemnification agreements entered
into in the ordinary course of business, provided that such indemnification
obligations are unsecured, such Person has determined that any liability
thereunder is remote and such indemnification obligations are not the functional
equivalent of the guaranty of a payment obligation of the primary obligor.
“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of the date hereof among the Borrower, the Administrative
Agent, each Subsidiary of the Borrower from time to time party thereto, each
holder (or a representative or trustee therefor) from time to time of any
Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, and the
Collateral Agent.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall reasonably
request consistent with the requirements of Section 5.08).
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“HSBC” means HSBC BANK USA, N.A.
“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.
“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).


15    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment or (y) a commitment
arising in the ordinary course of business to make a future Investment.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or its Subsidiaries or Affiliates (including its
investment advisor or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.
“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(c) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Lenders, and (b) up to three additional industry group classifications
established by the Borrower pursuant to Section 5.12.
“Initial GBSA Termination Date” has the meaning assigned to such term in
Section 9.17.
“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such


16    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Final Maturity Date, a period of less than one month’s duration commencing
on the date of such Loan or Borrowing and ending on the Final Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Final Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Syndicated Borrowing
comprising Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Loans.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the “BUSINESS” section of the Borrower’s
Registration Statement, and as the same may be changed, altered, expanded,
amended, modified, terminated or restated from time to time pursuant to a
Permitted Policy Amendment.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means such bank or other entity, including its successors and
assigns in such capacity as provided in Section 2.05(j), identified as the
“Issuing Bank” in a written notice provided by the Borrower to the
Administrative Agent and consented to by such proposed Issuing Bank, provided
that (a) such bank or entity has executed a joinder to this Agreement in a form


17    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


reasonably satisfactory to the Administrative Agent and (b) to the extent such
bank or entity is not a Lender or an Affiliate of a Lender, the Administrative
Agent shall have consented to such designation (such consent not to be
unreasonably withheld, delayed or conditioned). In the case of any Letter of
Credit to be issued in an Agreed Foreign Currency, the Issuing Bank may
designate any of its affiliates as the “Issuing Bank” for purposes of such
Letter of Credit. For the avoidance of doubt, to the extent an Issuing Bank has
not been designated pursuant to this definition, the term “Issuing Bank” as used
in this Agreement or any other Loan Document and any provision related thereto
shall be of no force or effect and the Borrower shall have no right to request
Letters of Credit under Section 2.05.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.
“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
and English Pounds Sterling; in each case, as long as there is a published LIBO
rate with respect thereto.
“LIBO Rate” means, for any Interest Period, the greater of (i) zero and (ii):
(a)    in the case of Eurocurrency Borrowings denominated in a LIBO Quoted
Currency, the ICE Benchmark Administration Limited London interbank offered rate
per annum for deposits in the relevant Currency for a period equal to the
Interest Period as displayed in the Bloomberg Financial Markets System (or such
other page on that service or such other service designated by the ICE Benchmark
Administration Limited interbank offered rate for the display of such
Administration’s London interbank offered rate for deposits in the relevant
Currency) as of 11:00 a.m., London time on the day that is two Business Days
prior to the first day of the Interest Period (or, solely with respect to
Eurocurrency Borrowings in Pounds Sterling, on the first day of the Interest
Period);


18    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


provided that if the Administrative Agent determines that the relevant foregoing
sources are unavailable for the relevant Interest Period, LIBO Rate shall mean,
for any LIBO Quoted Currency, the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rate per annum at which the Administrative Agent
could borrow funds if it were to do so by asking for and then accepting
interbank offers two (2) business days’ preceding the first day of such Interest
Period (or, solely with respect to Eurocurrency Borrowings denominated in Pounds
Sterling, on the first day of such Interest Period) in the London interbank
market for the relevant Currency as of 11:00 a.m. for delivery on the first day
of such Interest Period, for the number of days comprised therein and in an
amount comparable to the amount of the Administrative Agent’s portion of the
relevant Eurocurrency Borrowing; provided, however, that if the Administrative
Agent in its reasonable discretion determines that the LIBO Rate ceases to
exist, then “LIBO Rate” in the case of Eurocurrency Borrowings denominated in a
LIBO Quoted Currency shall mean such other rate as the Administrative Agent,
with the consent of the Required Lenders and the Borrower, selects as an
alternative rate having historic levels and fluctuation comparable to that of
the rate theretofore determined in accordance with this definition;
(b)    in the case of Eurocurrency Borrowings denominated in Canadian Dollars,
the CDOR Rate per annum; and
(c)    for all Non-LIBO Quoted Currencies (other than Canadian Dollars), the
calculation of the applicable reference rate shall be determined in accordance
with market practice.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).
“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).


19    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities or financial condition of
the Borrower or the Borrower and its Subsidiaries taken as a whole (excluding in
any case a decline in the net asset value of the Borrower or a change in general
market conditions or values of the Portfolio Investments), or (b) the validity
or enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $20,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $20,000,000.
“Maximum Commitment Increase Amount” means an amount equal to
$550,000,000620,000,000.
“Maximum Rate” has the meaning assigned to such term in Section 9.15.
“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Lender’s Multicurrency Commitment as of the Third Amendment Effective Date is
set forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Multicurrency commitment, as
applicable. The aggregate amount of the Lenders’ Multicurrency Commitments as of
the Third Amendment Effective Date is $[__].
“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.
“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant


20    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


to an Assignment and Assumption that provides for it to assume a Multicurrency
Commitment or to acquire Revolving Multicurrency Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise.
“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.
“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency.
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“National Currency” means the currency, other than the Euro, of a Participating
Member State.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by the Borrower or any of its
Subsidiaries (other than Financing Subsidiaries), or any Extraordinary Receipt
received or paid to the account of the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries) (in each case, which requires a payment of
the Loans under Section 2.10(d)), an amount equal to (a) the sum of cash and
Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (b) the sum of (i) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (ii) the reasonable out-of-pocket fees, costs and expenses incurred
by the Borrower or such Subsidiary in connection with such transaction, (iii)
the taxes paid or reasonably estimated to be actually payable within two years
of the date of the relevant transaction in connection with such transaction;
provided that, if the amount of any estimated taxes pursuant to this clause
(iii) exceeds the amount of taxes actually required to be paid in cash in
respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds (as of the date the Borrower determines such excess
exists); and provided further that if the amount of any estimated taxes pursuant
to this clause (iii) is less than the amount of taxes actually required to be
paid in cash in respect of such Disposition, the shortfall shall be netted
against subsequent Net Cash Proceeds received by the Borrower or any of its
Subsidiaries (other than any Financing Subsidiaries) and (iv) any reasonable
costs, fees, commissions, premiums and expenses incurred by the Borrower or any
of its Subsidiaries in connection with such Disposition; and
(b)    with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries (other than any Financing Subsidiary)
(including, for the avoidance of doubt, cash received by the Borrower or any of
its Subsidiaries (other than any Financing Subsidiaries) for the sale by the
Borrower or such Subsidiary of any Equity Interest of a


21    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Financing Subsidiary but specifically excluding any sale of any Equity Interest
by a Financing Subsidiary or cash received by a Financing Subsidiary in
connection with the sale of any Equity Interest), or the incurrence or issuance
of any Indebtedness by the Borrower or any of its Subsidiaries (other than
Financing Subsidiaries) (in each case, which requires a payment of the Loans
under Section 2.10(d)), an amount equal to (i) the sum of the cash and Cash
Equivalents received in connection with such transaction minus (ii) the sum of
(1) reasonable out-of-pocket fees, costs and expenses, incurred by the Borrower
or such Subsidiary in connection therewith plus (2) any reasonable costs, fees,
commissions, premiums, expenses, or underwriting discounts or commissions
incurred by the Borrower or any of its Subsidiaries in connection therewith.
“New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00 a.m.
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.
“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.
“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their Securities.
“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.
“Original Currency” has the meaning assigned to such term in Section 2.17.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loans or Loan Document).
“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness;


22    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


provided that “Other Covered Indebtedness” shall not include any Indebtedness
secured by a Lien on Investments permitted under Section 6.02(e).
“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Investment Policies (after giving effect to any Permitted
Policy Amendments), provided that such Indebtedness does not arise in connection
with the purchase of Investments other than Cash Equivalents and U.S. Government
Securities and (c) Indebtedness in respect of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause (l)
of Article VII.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding any
such taxes, charges or similar levies resulting from an assignment by any Lender
in accordance with Section 9.04 hereof (unless such assignment is made pursuant
to Section 2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04.
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted IPO” means an initial public offering by the Borrower of its common
Securities after the Effective Date pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act.


23    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies or broker-dealers and similar Liens incurred in the
ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmens’, storage and repairmen’s
Liens and other similar Liens arising in the ordinary course of business and
securing obligations (other than Indebtedness for borrowed money) not yet due or
that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower in accordance with GAAP; (d) Liens incurred or pledges or deposits made
to secure obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default under clause (l) of
Article VII; (g) customary rights of setoff and liens upon (i) deposits of cash
in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (i) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; (j) easements, rights of way, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Obligor or any of its Subsidiaries
in the normal conduct of such Person’s business; (k) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder); and (l) precautionary Liens, and filings of financing
statements under the Uniform Commercial Code, covering assets sold or
contributed to any Person not prohibited hereunder. For the avoidance of doubt,
no Liens securing the facility of any Financing Subsidiary shall be a Permitted
Lien hereunder.
“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies that is
either (a) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (b) required by applicable law, rule, regulation or
Governmental Authority, or (c) not material in the


24    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


reasonable discretion of the Administrative Agent (for the avoidance of doubt,
no change, alteration, expansion, amendment, modification, termination or
restatement of the Investment Policies shall be deemed “material” if investment
size proportionately increases as the size of the Borrower’s capital base
changes).
“Permitted SBIC Guarantee” means a guarantee by one or more Obligors of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form, provided
that the recourse to such Obligor(s) thereunder is expressly limited only to
periods after the occurrence of an event or condition that is an impermissible
change in the control of such SBIC Subsidiary (it being understood that, as
provided in clause (r) of Article VII, it shall be an Event of Default hereunder
if any such event or condition giving rise to such recourse occurs).
“Permitted Valuation Policy Amendment” means any change, alteration, expansion,
amendment, modification, termination or restatement of the Borrower Unquoted
Investment Valuation Policy that is either (a) approved in writing by the
Administrative Agent (with the consent of the Required Lenders), (b) required by
applicable law, rule, regulation or Governmental Authority, or (c) not material
in the reasonable discretion of the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means has the meaning set forth in Section 5.01(i).
“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base and clause
(p) of Article VII, Cash).  Without limiting the generality of the foregoing,
the following Investments shall not be considered Portfolio Investments under
this Agreement or any other Loan Document: (a) any Investment by an Obligor in
any Financing Subsidiary, Foreign Subsidiary, Immaterial Subsidiary or other
Obligor; (b) any Investment that has been contributed, sold or otherwise
transferred to a Subsidiary which does not constitute a Subsidiary Guarantor;
(c) any Investment that is subject to existing assertions by the obligor in
respect of such Investment of rescission, set-off, counterclaim or any other
defenses; (d) any Investment, which if debt, is an obligation (other than a
revolving loan or delayed draw term loan) pursuant to which any future advances
or payments to the obligor may be required to be made by an Obligor; (e) any
Investment which, as of the date of its making, is made to a bankrupt entity
(other than a debtor-in-possession financing and current pay obligations); and
(f) any portion of an Investment, Cash or account in which a Financing
Subsidiary has an interest.


25    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Prime Rate” means the rate which is quoted in the print edition of The Wall
Street Journal, Money Rates Section; each change in the Prime Rate shall be
effective from and including the date such change is printed in the print
edition of The Wall Street Journal, Money Rates Section.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“Prohibited Assignees and Participants Side Letter” means that certain Side
Letter, dated as of the date hereof, between the Borrower and the Administrative
Agent.
“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2014.
“Quoted Investments” means Portfolio Investments (including Cash Equivalents)
for which market quotations are readily available in the manner set forth under
Section 5.12(b)(ii)(A), as determined by the Borrower in its commercially
reasonable discretion; provided that a Portfolio Investment shall not constitute
a Quoted Investment unless there are at least three bids from Approved Dealers
(including in the case of an Approved Pricing Service, the inclusion of at least
three bids) available at any time the Borrower is required to determine the
Value of such Portfolio Investment in accordance with Section 5.12.
“Register” has the meaning set forth in Section 9.04.
“Registration Statement” means the Registration Statement filed by the Borrower
with the Securities and Exchange Commission on April 11, 2013.
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Relevant Available Funds” means the sum (without duplication) of (a) the
aggregate undrawn capital commitments of the Borrower’s equity holders to the
Borrower, plus (b) the aggregate amount available to be drawn under any
committed facilities, including, for the avoidance of doubt, this Agreement, for
which all applicable conditions to availability could be satisfied at such time.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures


26    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


and unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders. The Required Lenders of a Class (which shall
include the terms “Required Dollar Lenders” and “Required Multicurrency
Lenders”) means Lenders having Revolving Credit Exposures and unused Commitments
of such Class representing more than 50% of the sum of the total Revolving
Credit Exposures and unused Commitments of such Class at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower or any Subsidiary in respect
thereof shall constitute a Restricted Payment hereunder).
“Return of Capital” means (a) any net cash amount received by any Obligor in
respect of the outstanding principal of any Investment (whether at stated
maturity, by acceleration or otherwise), (b) without duplication of amounts
received under clause (a), any net cash proceeds received by any Obligor from
the sale of any property or assets pledged as collateral in respect of any
Investment to the extent such net cash proceeds are less than or equal to the
outstanding principal balance of such Investment, (c) any net cash amount
received by any Obligor in respect of any Investment that is an Equity Interest
(x) upon the liquidation or dissolution of the issuer of such Investment, (y) as
a distribution of capital made on or in respect of such Investment, or (z)
pursuant to the recapitalization or reclassification of the capital of the
issuer of such Investment or pursuant to the reorganization of such issuer or
(d) any similar return of capital received by any Obligor in cash in respect of
any Investment (in the case of clauses (a), (b), (c) and (d), net of any fees,
costs, expenses and taxes payable with respect thereto).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.
“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.
“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.
“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.


27    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.
“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority with jurisdiction over the
Obligors.
“SBA” means the United States Small Business Administration.
“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary in form and substance reasonably
acceptable to the Administrative Agent.
“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee). Any such designation by the Borrower shall be effected pursuant to a
certificate of a Financial Officer delivered to the Administrative Agent, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or
more Obligors) that (a) has no scheduled amortization prior to, and a final
maturity date not earlier than, six months after the Final Maturity Date (it
being understood that none of: (w) the conversion features under convertible
notes; (x) the triggering and/or settlement thereof; or (y) any cash payment
made in respect thereof, shall constitute “amortization” for purposes of this
clause (a)), (b) is incurred pursuant to documentation that is substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers as determined by the Borrower in its reasonable judgment and
(c) is not secured by any assets of any Obligor other than pursuant to this
Agreement or the Security Documents and the holders of which have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or (ii)
such other document or agreement, in a form reasonably


28    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


satisfactory to the Administrative Agent and the Collateral Agent, pursuant to
which the holders of such Secured Longer-Term Indebtedness shall have become a
party to the Guarantee and Security Agreement and assumed the obligations of a
Financing Agent or Designated Indebtedness Holder (in each case, as defined in
the Guarantee and Security Agreement).
“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
an Obligor that is secured by any assets of any Obligor and that does not
constitute Secured Longer-Term Indebtedness, (b) any Indebtedness of an Obligor
that is not secured by any assets of any Obligor other than pursuant to this
Agreement or the Security Documents and the holders of which have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or (ii)
such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders of
such Secured Shorter-Term Indebtedness shall have become a party to the
Guarantee and Security Agreement and assumed the obligations of a Financing
Agent or Designated Indebtedness Holder (in each case, as defined in the
Guarantee and Security Agreement) (for the avoidance of doubt, other than any
Secured Long-Term Indebtedness) and (c) any Indebtedness that is designated as
“Secured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the date hereof by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement.
“Special Equity Interests” has the meaning assigned to such term in
Section 6.02(d).
“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.
“SPE Subsidiary” means an SBIC Subsidiary or a direct or indirect Subsidiary of
the Borrower with respect to which (other than pursuant to Standard
Securitization Undertakings):
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor, (ii) is recourse
to or obligates any Obligor in any way or (iii) subjects any property of any
Obligor, directly or indirectly, contingently or otherwise, to the satisfaction
thereof or any Guarantee thereof,
(b)    no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables or other financial assets, and


29    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(c)    no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.
Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectibility of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations or securitization of financial
assets.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.


30    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement. It is understood and agreed that no Financing
Subsidiary, Immaterial Subsidiary or Foreign Subsidiary (or a Subsidiary of a
Foreign Subsidiary) shall be a Subsidiary Guarantor.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure incurred under the Dollar Commitments and (ii) its
Applicable Multicurrency Percentage of the total Swingline Exposure at such time
incurred under the Multicurrency Commitments.
“Swingline Lender” means HSBC, in its capacity as lender of Swingline Loans
hereunder, and its successors in such capacity as provided in Section 2.04(d).
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to Section
2.08(b), or (iii) the date on which the Commitments are terminated pursuant to
Article VII.
“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).
“Third Amendment Effective Date” means February [__]March 22, 2017.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof, the issuance of Letters of Credit hereunder and the use of
proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.
“Unquoted Investments” means any Portfolio Investment other than a Quoted
Investment.


31    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by one or more other Obligors) that (a) has no amortization
prior to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood that none of: (w) the conversion features
under convertible notes; (x) the triggering and/or settlement thereof; or (y)
any cash payment made in respect thereof, shall constitute “amortization” for
purposes of this clause (a)), (b) is incurred pursuant to documentation that is
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as determined by the Borrower in its reasonable
judgment and (c) is not secured by any assets of any Obligor.
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of an Obligor that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Value” has the meaning assigned to such term in Section 5.13.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an “ABR
Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency LIBOR Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Borrowing”, “Multicurrency Borrowing” or “Syndicated Borrowing”), by Type (e.g.,
an “ABR Borrowing”) or by Class and Type (e.g., a “Syndicated ABR Borrowing” or
“Syndicated Multicurrency LIBOR Borrowing”). Loans and Borrowings may also be
identified by Currency.
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without


32    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented,
renewed or otherwise modified (subject to any restrictions on such amendments,
supplements, renews or modifications set forth herein), (b) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) all leases
that would be treated as operating leases for purposes of GAAP on the date
hereof shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations hereunder regardless of any change to
GAAP following the date hereof that would otherwise require such leases to be
treated as Capital Lease Obligations. The Borrower covenants and agrees with the
Lenders that whether or not the Borrower may at any time adopt Financial
Accounting Standard No. 159 (or successor standard solely as it relates to fair
valuing liabilities) or accounts for liabilities acquired in an acquisition on a
fair value basis pursuant to Financial Accounting Standard No. 141(R) (or
successor standard solely as it relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 (or such successor standard solely as it relates to
fair valuing liabilities) or, in the case of liabilities acquired in an
acquisition, Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities).
SECTION 1.05.    Currencies; Currency Equivalents.
(a)    Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the date hereof. Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any


33    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).
(b)    Special Provisions Relating to Euro. Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the date hereof shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.


34    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


ARTICLE II    

THE CREDITS
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein:
(a)    each Dollar Lender severally agrees to make Syndicated Loans in Dollars
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments, (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect or (iv) for so long as HSBC is a Dollar Lender the
sum of HSBC’s Revolving Credit Exposure plus, without duplication, the total
amount of HSBC’s outstanding Swingline Loans exceeding HSBC’s Commitments; and
(b)    each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders exceeding the
aggregate Multicurrency Commitments, (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect or (iv) for so long as HSBC is a
Multicurrency Lender, the sum of HSBC’s Revolving Credit Exposure plus, without
duplication, the total amount of HSBC’s outstanding Swingline Loans exceeding
HSBC’s Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Type of Loans. Subject to Section 2.13, each Syndicated Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan or ABR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.


35    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(c)    Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate
amount of $1,000,000 or a larger multiple of $1,000,000, and each ABR Borrowing
(whether Syndicated or Swingline) shall be in an aggregate amount of $1,000,000
or a larger multiple of $100,000; provided that a Syndicated ABR Borrowing of a
Class may be in an aggregate amount that is equal to the entire unused balance
of the total Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.05(f). Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Final Maturity Date.
(e)    Treatment of Classes. Notwithstanding anything to the contrary contained
herein, with respect to each Syndicated Loan, Swingline Loan or Letter of Credit
designated in Dollars, the Administrative Agent shall deem the Borrower to have
requested that such Syndicated Loan, Swingline Loan or Letter of Credit be
applied ratably to each of the Dollar Commitments and the Multicurrency
Commitments, based upon the percentage of the aggregate Commitments represented
by the Dollar Commitments and the Multicurrency Commitments, respectively.
SECTION 2.03.    Requests for Syndicated Borrowings.
(a)    Notice by the Borrower. To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing or (iii) in the case of a Syndicated
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or electronic mail to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;
(ii)    the aggregate amount and Currency of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    in the case of a Syndicated Borrowing denominated in Dollars, whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;


36    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(v)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)    Failure to Elect. If no election as to the Class of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be deemed
to be under the Multicurrency Commitments. If no election as to the Currency of
a Syndicated Borrowing is specified, then the requested Syndicated Borrowing
shall be denominated in Dollars. If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and, if an Agreed Foreign
Currency has been specified, the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month. If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
SECTION 2.04.    Swingline Loans.
(a)    Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans under each
Commitment to the Borrower from time to time during the Availability Period in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans of
both Classes exceeding $20,000,000, (ii) the total Revolving Dollar Credit
Exposures exceeding the aggregate Dollar Commitments, (iii) the total Revolving
Multicurrency Credit Exposures exceeding the aggregate Multicurrency
Commitments, (iv) the total Covered Debt Amount exceeding the Borrowing Base
then in effect or (v) for so long as HSBC is the Swingline Lender, the sum of
HSBC’s outstanding Swingline Loans (minus any participations in any such
Swingline Loans purchased by other Lenders pursuant to Section 2.04(c)) plus its
Revolving Credit Exposure exceeding its Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    Notice of Swingline Loans by the Borrower. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy) not later than 11:00 a.m., New York City time, on the
day of such proposed Swingline


37    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), the amount of the requested Swingline Loan and
whether such Swingline Loan is to be made under the Dollar Commitments or the
Multicurrency Commitments. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), by remittance to the Issuing
Bank) by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan. Notwithstanding the foregoing, if the Borrower provides prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent by 9:00 a.m., New York City time, on the day of such
proposed Swingline Loan, the Swingline Lender shall make such Swingline Loan
available to the Borrower in accordance with the immediately preceding sentence
not later than 1:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    Participations by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time on any Business Day, require the Lenders of the applicable Class
to acquire participations on such Business Day in all or a portion of the
Swingline Loans of such Class outstanding. Such notice to the Administrative
Agent shall specify the aggregate amount of Swingline Loans in which the
applicable Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above in this paragraph, to pay to the Administrative Agent, for account of the
Swingline Lender, such Lender’s Applicable Dollar Percentage or Applicable
Multicurrency Percentage, as the case may be, of such Swingline Loan or Loans;
provided that no Lender shall be required to purchase a participation in a
Swingline Loan pursuant to this Section 2.04(c) if (x) the conditions set forth
in Section 4.02 would not be satisfied in respect of a Borrowing at the time
such Swingline Loan was made and (y) the Required Lenders of the respective
Class shall have so notified the Swingline Lender in writing and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist.
Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent


38    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


and not to the Swingline Lender. Any amounts received by the Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
(d)    Resignation and Replacement of Swingline Lender. The Swingline Lender may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Swingline Lender and the successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
resignation and replacement of the Swingline Lender. In addition to the
foregoing, if a Lender becomes, and during the period it remains, a Defaulting
Lender, and if any Default has arisen from a failure of the Borrower to comply
with Section 2.19(a), then the Swingline Lender may, upon prior written notice
to the Borrower and the Administrative Agent, resign as Swingline Lender,
effective at the close of business New York City time on a date specified in
such notice (which date may not be less than five (5) Business Days after the
date of such notice). On or after the effective date of any such resignation,
the Borrower and the Administrative Agent may, by written agreement, appoint a
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such appointment of a successor Swingline Lender. Upon the effectiveness of
any resignation of the Swingline Lender, the Borrower shall repay in full all
outstanding Swingline Loans together with all accrued interest thereon. From and
after the effective date of the appointment of a successor Swingline Lender, (i)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
to be made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall have no obligation to make additional Swingline Loans.
SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under either the Dollar Commitments or Multicurrency Commitments,
Letters of Credit denominated in Dollars or (in the case of Letters of Credit
under the Multicurrency Commitments) in any Agreed Foreign Currency for its own
account or the account of its designee (provided the Obligors shall remain
primarily liable to the Lenders hereunder for payment and reimbursement of all
amounts payable in respect of such Letter of Credit hereunder) in such form as
is acceptable to the Issuing Bank in its reasonable determination and for the
benefit of such named beneficiary or beneficiaries as are specified by the
Borrower. Letters of Credit issued hereunder shall constitute utilization of the
Commitments up to the aggregate amount available to be drawn thereunder.


39    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, whether such Letter of Credit is to be issued under the
Dollar Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $5,000,000, (ii) the total
Revolving Dollar Credit Exposures shall not exceed the aggregate Dollar
Commitments, (iii) the total Revolving Multicurrency Credit Exposures shall not
exceed the aggregate Multicurrency Commitments and (iv) the total Covered Debt
Amount shall not exceed the Borrowing Base then in effect.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods. No Letter of Credit may be renewed following the earlier to occur of
the Commitment Termination Date and the Termination Date, except to the extent
that the relevant Letter of Credit is Cash Collateralized no later than five (5)
Business Days prior to the Commitment Termination Date or Termination Date, as
applicable, or supported by another letter of credit, in each case pursuant to
arrangements reasonably satisfactory to the Issuing Bank and the Administrative
Agent. Notwithstanding anything to the contrary in this clause (d), no Letter of
Credit shall expire following the Final Maturity Date.
(e)    Participations. By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants


40    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


to each Lender of such Class, and each Lender of such Class hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Dollar Percentage or Applicable Multicurrency Percentage, as
the case may be, of the aggregate amount available to be drawn under such Letter
of Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the applicable Commitments; provided that no Lender shall be
required to purchase a participation in a Letter of Credit pursuant to this
Section 2.05(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Required Lenders of the respective Class shall have so notified the
Issuing Bank in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.
In consideration and in furtherance of the foregoing, each Lender of a Class
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of each LC Disbursement
made by the Issuing Bank in respect of Letters of Credit of such Class promptly
upon the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the Issuing Bank or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time; provided that, if
such LC Disbursement is not less than $1,000,000 and is denominated in Dollars,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with a Syndicated ABR Borrowing or a Swingline Loan of the respective Class in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Syndicated ABR Borrowing or Swingline Loan.


41    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
fraud, gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that:
(i)    the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).


42    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(h)    Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Syndicated ABR Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement within two Business Days
following the date when due pursuant to paragraph (f) of this Section, then the
provisions of Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for account of the Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for account of such Lender to the
extent of such payment.
(j)    Resignation and/or Replacement of Issuing Bank. The Issuing Bank may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such resignation and
replacement of the Issuing Bank. Upon the effectiveness of any resignation of
the Issuing Bank, the Borrower shall pay all unpaid fees accrued for account of
the resigning Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of the appointment of a successor Issuing Bank, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
effective resignation of the Issuing Bank hereunder, the resigning Issuing Bank,
as the case may be, shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.
(k)    Cash Collateralization. If the Borrower shall be required to provide Cash
Collateral for LC Exposure pursuant to Section 2.09(a), Section 2.10(b) or
(c) or the last paragraph of Article VII, the Borrower shall immediately deposit
into a segregated collateral account or accounts (herein, collectively, the
“Letter of Credit Collateral Account”) in the name and under the dominion and
control of the Administrative Agent Cash denominated in the Currency of the
Letter of Credit under which such LC Exposure arises in an amount equal to the
amount required under Section 2.09(a), Section 2.10(b) or (c) or the last
paragraph of Article VII, as applicable. Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC


43    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Exposure under this Agreement and thereafter for the payment of the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.
SECTION 2.06.    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and this paragraph shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
SECTION 2.07.    Interest Elections.
(a)    Elections by the Borrower for Syndicated Borrowings. Subject to
Section 2.03(d), the Loans constituting each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Syndicated Borrowing of a Class may only be continued or
converted into a Syndicated Borrowing of the same Class, (ii) a Syndicated
Borrowing denominated in one Currency may not be continued as, or converted to,
a


44    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Syndicated Borrowing in a different Currency, (iii) no Eurocurrency Borrowing
denominated in a Foreign Currency may be continued if, after giving effect
thereto, the aggregate Revolving Multicurrency Credit Exposures would exceed the
aggregate Multicurrency Commitments, and (iv) a Eurocurrency Borrowing
denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
(but no later than the close of business on the date of such request) by hand
delivery or telecopy or electronic communication to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be


45    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


converted to a Syndicated Eurocurrency Borrowing of the same Class having an
Interest Period of one month, and (ii) if such Borrowing is denominated in a
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing denominated in Dollars shall, at the end of the
applicable Interest Period for such Eurocurrency Borrowing, be automatically
converted to an ABR Borrowing and (ii) any Eurocurrency Borrowing denominated in
a Foreign Currency shall not have an Interest Period of more than one month’s
duration.
SECTION 2.08.    Termination, Reduction or Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated, the Commitments of
each Class shall terminate on the Commitment Termination Date.
(b)    Voluntary Termination or Reduction. The Borrower may at any time, without
premium or penalty, terminate, or from time to time reduce, the Commitments of
either Class; provided that (i) each reduction of the Commitments of a Class
shall be in an amount that is $10,000,000 (or, if less, the entire remaining
amount of the Commitments of such Class) or a larger multiple of $5,000,000 in
excess thereof (or the entire amount of the Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Commitments of either Class
if, after giving effect to any concurrent prepayment of the Syndicated Loans of
such Class in accordance with Section 2.10, the total Revolving Credit Exposures
of such Class would exceed the total Commitments of such Class. Any such
reduction of the Commitments below the principal amount of the Swingline Loans
permitted under Section 2.04(a)(i) and the Letters of Credit permitted under
Section 2.05(c)(i) shall result in a dollar-for-dollar reduction of such amounts
as applicable.
(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.
(e)    Increase of the Commitments.
(i)    Requests for Increase by Borrower. The Borrower may, at any time, request
that the Commitments hereunder of a Class be increased (each such proposed
increase being


46    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


a “Commitment Increase”), upon notice to the Administrative Agent (who shall
promptly notify the Lenders), which notice shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders (or
such lesser period as the Administrative Agent may reasonably agree)). Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Borrower shall provide notice to the
Administrative Agent specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which shall be a Business Day
at least three Business Days (or such lesser period as the Administrative Agent
may reasonably agree) after delivery of such notice and 30 days prior to the
Commitment Termination Date; provided that:
(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $10,000,000 or a larger multiple of
$5,000,000 in excess thereof (or such lesser amount as the Administrative Agent
may reasonably agree);
(B)    immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed the Maximum
Commitment Increase Amount;
(C)    each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Bank (such consent not to be unreasonably withheld, delayed or
conditioned);
(D)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and
(E)    the representations and warranties contained in this Agreement shall be
true and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).
(ii)    Effectiveness of Commitment Increase by Borrower. An Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:
(x)    the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable


47    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and
(y)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.
(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.
(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Class of such Lenders (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.15 as a result of any such
prepayment. Concurrently therewith, the Lenders of such Class shall be deemed to
have adjusted their participation interests in any outstanding Letters of Credit
of such Class so that such interests are held ratably in accordance with their
commitments of such Class as so increased.
SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    Repayment. The Borrower hereby unconditionally promises to pay the Loans
of each Class as follows:


48    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(i)    to the Administrative Agent for account of the Lenders of such Class the
outstanding principal amount of the Syndicated Loans of such Class on the Final
Maturity Date; and
(ii)    to the Swingline Lender the then unpaid principal amount of each
Swingline Loan of such Class denominated in Dollars, on the earlier of the
Commitment Termination Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least ten Business
Days after such Swingline Loan is made; provided that on each date that a
Syndicated Borrowing of such Class is made, the Borrower shall repay all
Swingline Loans of such Class then outstanding.
In addition, on the Commitment Termination Date, the Borrower shall deposit into
the Letter of Credit Collateral Account Cash (denominated in the Currency of the
Letter of Credit under which such LC Exposure arises) in an amount equal to 102%
of the undrawn face amount of all Letters of Credit outstanding on the close of
business on the Commitment Termination Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
such Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than the time set forth in
Section 2.10(e) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.
(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.
(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.


49    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
(f)    Promissory Notes. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note; in such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.10.    Prepayment of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty except for payments under Section 2.15, subject to the requirements
of this Section.
(b)    Mandatory Prepayments due to Changes in Exchange Rates.
(i)    Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.
(ii)    Prepayment. If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure minus the Multicurrency LC Exposure fully Cash
Collateralized on such date exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall, if requested by
the Required Multicurrency Lenders (through the Administrative Agent), prepay
the Syndicated Multicurrency Loans and Swingline Multicurrency Loans (and/or
provide Cash Collateral for Multicurrency LC Exposure as specified in
Section 2.05(k)) within 15 Business Days following the Borrower’s receipt of
such request in such amounts as shall be necessary so


50    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.
For purposes hereof “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.
Any prepayment pursuant to this paragraph shall be applied, first to Swingline
Multicurrency Loans outstanding, second, to Syndicated Multicurrency Loans
outstanding and third, as cover for Multicurrency LC Exposure.
(c)    Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
at any time any Borrowing Base Deficiency shall exist, the Borrower shall,
within five Business Days after delivery of the applicable Borrowing Base
Certificate, prepay the Loans (or provide Cash Collateral for Letters of Credit
as contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness in such
amounts as shall be necessary so that such Borrowing Base Deficiency is cured;
provided that, if the Borrower (x) chooses, by written notice to the
Administrative Agent within such five (5) Business Day period, to make such
repayment by means of a Capital Call (which notice shall include a certification
by a Financial Officer that the uncalled capital commitments of the Borrower at
such time, excluding uncalled capital commitments of Defaulted Investors, exceed
the amount of such Borrowing Base Deficiency), the Borrower shall have thirty
(30) Business Days to cure the Borrowing Base Deficiency (which 30-Business Day
period shall include the five (5) Business Days permitted for delivery of such
written notice to the Administrative Agent) and (y) makes the Capital Call to
its Investors (as defined in the Guarantee and Security Agreement) within ten
(10) Business Days of the date of notice to the Administrative Agent (and
provides the Administrative Agent with written evidence of the Capital Call
notice within two (2) Business Days of such notice being sent); and provided
further that (i) the aggregate amount of such prepayment of Loans (and Cash
Collateral for Letters of Credit) shall be at least equal to the Revolving
Percentage times the aggregate prepayment of the Covered Debt Amount, and
(ii) if, within five Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency, the Borrower shall
present the Lenders with a reasonably feasible plan (other than the use of a
Capital Call as described above) acceptable to the Required Lenders in their
sole discretion to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five (5) Business
Days permitted for delivery of such plan), then such prepayment or reduction
shall not be required to be effected immediately but may be effected in
accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.
(d)    Mandatory Prepayments During Amortization Period. During the period
commencing on the date immediately following the Commitment Termination Date and
ending on the Final Maturity Date:


51    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(i)    Asset Disposition. If the Borrower or any of its Subsidiaries (other than
a Financing Subsidiary) Disposes of any property which results in the receipt by
such Person of Net Cash Proceeds in excess of $2,000,000 in the aggregate since
the Commitment Termination Date, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such excess Net Cash Proceeds no
later than the fifth Business Day following the receipt of such excess Net Cash
Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).
(ii)    Equity Issuance. Upon the sale or issuance by the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary) of any of its Equity Interests
(other than any sales or issuances of Equity Interests (x) to the Borrower or
any Subsidiary Guarantor or (y) in connection with a Permitted IPO), the
Borrower shall prepay an aggregate principal amount of Loans equal to 75% of all
Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)); provided that, with respect to any such sale
or issuance by the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary) of any of its Equity Interests, the 75% of Net Cash Proceeds from
such sale or issuance which are required to be prepaid pursuant to this clause
(ii) may be reduced (but not below an amount equal to 50% of such Net Cash
Proceeds) to the extent that such portion of such Net Cash Proceeds are or will
be applied to the acquisition of Portfolio Investments which shall be included
in the Borrowing Base.
(iii)    Indebtedness. Upon the incurrence or issuance by the Borrower or any of
its Subsidiaries (other than a Financing Subsidiary) of any Indebtedness, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)).
(iv)    Extraordinary Receipt. Upon any Extraordinary Receipt (which, when taken
with all other Extraordinary Receipts received after the Commitment Termination
Date, exceeds $5,000,000 in the aggregate) received by or paid to or for the
account of the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary), and not otherwise included in clauses (i), (ii) or (iii) of this
Section 2.10(d), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such excess Net Cash Proceeds received therefrom no later
than the fifth Business Day following the receipt of such excess Net Cash
Proceeds (such prepayments to be applied as set forth in Section 2.09(b)).
(v)    Return of Capital. If any Obligor shall receive any Return of Capital,
the Borrower shall prepay an aggregate principal amount of Loans equal to 90100%
of such Return of Capital (excluding amounts, if any, payable by the Borrower
pursuant to Section 2.15) no later than the fifth Business Day following the
receipt of such Return of Capital (such prepayments to be applied as set forth
in Section 2.09(b)).
Notwithstanding the foregoing, Net Cash Proceeds and Returns of Capital required
to be applied to the prepayment of the Loans pursuant to this Section 2.10(d)
shall (A) be applied in accordance with the Guarantee and Security Agreement,
(B) exclude the amount necessary for the


52    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Borrower to make all required distributions (which shall be no less than the
amount estimated in good faith by Borrower under Section 6.05(b) herein) to
maintain the status of a RIC under the Code and a “business development company”
under the Investment Company Act for so long as the Borrower retains such
status, (C) exclude amounts described above in clauses (i) through (v) with
respect to a Foreign Subsidiary if the application of such amounts to the
repayment of the Loans would create a liability for the Borrower or such Foreign
Subsidiary under Section 956 of the Code and (D) if the Loans to be prepaid are
Eurocurrency Loans, the Borrower may defer such prepayment until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to such Net Cash Proceeds, no later than the fifth Business Day
following the receipt of such Net Cash Proceeds, into a segregated collateral
account in the name and under the dominion and control of the Administrative
Agent, pending application of such amount to the prepayment of the Loans on the
last day of such Interest Period; provided, that the Administrative Agent may
direct the application of such deposits as set forth in Section 2.09(b) at any
time and if the Administrative Agent does so, no amounts will be payable by the
Borrower pursuant to Section 2.15.
(e)    Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or electronic communication) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing denominated in Dollars
(other than in the case of a prepayment pursuant to Section 2.10(d)), not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Eurocurrency Borrowing
denominated in a Foreign Currency (other than in the case of a prepayment
pursuant to Section 2.10(d)), not later than 11:00 a.m., Applicable Time, four
Business Days before the date of prepayment, (iii) in the case of prepayment of
a Syndicated ABR Borrowing (other than in the case of a prepayment pursuant to
Section 2.10(d)), not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment, (iv) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment,
or (v) in the case of any prepayment pursuant to Section 2.10(d), not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if (i) a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments of a
Class as contemplated by Section 2.08, then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with Section 2.08
and (ii) any notice given in connection with Section 2.10(d) may be conditioned
on the consummation of the applicable transaction contemplated by such Section
and the receipt by the Borrower or any such Subsidiary (other than a Financing
Subsidiary) of Net Cash Proceeds. Promptly following receipt of any such notice
relating to a Syndicated Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02 or in the case of a
Swingline Loan, as provided in Section 2.04, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Syndicated
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in the prepaid Borrowing. Prepayments shall be accompanied by


53    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


accrued interest to the extent required by Section 2.12 and shall be made in the
manner specified in Section 2.09(b).
SECTION 2.11.    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at a rate per
annum equal to 0.375% on the average daily unused amount of the Dollar
Commitment and Multicurrency Commitment, as applicable, of such Lender during
the period from and including the date hereof to but excluding the earlier of
the date such commitment terminates and the Commitment Termination Date. Accrued
commitment fees shall be payable within one Business Day after each Quarterly
Date and on the earlier of the date the Commitments of the respective Class
terminate and the Commitment Termination Date, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, the Commitment of any Class of a Lender shall be
deemed to be used to the extent of the outstanding Syndicated Loans and LC
Exposure of such Class of such Lender (and the Swingline Exposure of such Class
of such Lender shall be disregarded for such purpose).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit of each Class, which shall accrue at
a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure of
such Class (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such Class
terminates and the date on which such Lender ceases to have any LC Exposure of
such Class, and (ii) to the Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the Termination
Date and the Borrower shall pay any such fees that have accrued and that are
unpaid on the Termination Date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the Termination Date, the Borrower
shall prepay on the Termination Date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
Termination Date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and, in that connection, the Lenders agree not
later than the date two Business Days after the date upon which the last such
Letter of Credit shall expire or be terminated to rebate to the Borrower the
excess, if any, of the aggregate participation and fronting fees that have been
prepaid by the Borrower over


54    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


the sum of the amount of such fees that ultimately accrue through the date of
such expiration or termination and the aggregate amount of all other unpaid
obligations hereunder at such time). Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars (or, at the election of the Borrower with respect to any fees
payable to the Issuing Bank on account of Letters of Credit issued in any
Foreign Currency, in such Foreign Currency) and immediately available funds, to
the Administrative Agent (or to the Issuing Bank, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent obvious error.
SECTION 2.12.    Interest.
(a)    ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
(c)    Default Interest. Notwithstanding the foregoing, if any Event of Default
has occurred and is continuing and the Required Lenders have elected to increase
pricing, the interest rates applicable to Loans and any fee or other amount
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided above, (ii) in
the case of any Letter of Credit, 2% plus the fee otherwise applicable to such
Letter of Credit as provided in Section 2.11(b)(i), or (iii) in the case of any
fee or other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans, upon the
Termination Date; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan
prior to the Final Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of


55    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


any Eurocurrency Borrowing denominated in Dollars prior to the end of the
Interest Period therefor, accrued interest on such Borrowing shall be payable on
the effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed (i) by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and (ii) on Multicurrency Loans denominated in Pounds Sterling or Canadian
Dollars shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders of such Class
that the Adjusted LIBO Rate for the Affected Currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective.
SECTION 2.14.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;


56    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or
(iii)    subject the Administrative Agent, any Lender and the Issuing Bank to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (e) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, converting to, continuing or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans and Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed to be material by such Lender or Issuing Bank,
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
the Issuing


57    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Syndicated Loan on the date specified
in any notice delivered pursuant hereto (including, in connection with any
Commitment Increase Date, and regardless of whether such notice is permitted to
be revocable under Section 2.10(e) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for the loss, cost and reasonable expense attributable to
such event. In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of
(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan denominated in the Currency of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over
(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market at the commencement of such period.
Payment under this Section shall be made upon request of a Lender delivered
following the payment, conversion, or failure to borrow, convert, continue or
prepay that gives rise to a claim under this Section accompanied by a
certificate of such Lender setting forth the amount or amounts that such Lender
is entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.16.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that


58    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


if the Borrower shall be required to deduct any Taxes from such payments, then
(i) if such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by, or required to be withheld or deducted from a
payment to, the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error. The Borrower shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 2.16(d) below. The applicable Lender shall
indemnify the applicable Borrower, and shall make payment in respect thereof,
within ten (10) days after demand therefor, for any amount which such Borrower
is required to pay to the Administrative Agent pursuant to the immediately
preceding sentence.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after written demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
if and to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and Other Taxes without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).


59    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    Tax Documentation. (i) Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing:
(A)    any Lender that is a “United States person” (as defined under Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent (and such additional copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Lender become a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), duly completed and executed copies of
Internal Revenue Service Form W-9 or any successor form certifying that such
Lender is exempt from U.S. federal backup withholding tax; and
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(w)    duly completed and executed copies of Internal Revenue Service Form
W-8BEN or any successor form claiming eligibility for benefits of an income tax
treaty to which the United States is a party,


60    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(x)    duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,
(y)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (1) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (2) duly
completed and executed copies of Internal Revenue Service Form W-8BEN (or any
successor form) certifying that the Foreign Lender is not a United States
Person, or
(z)    any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.
(ii)    In addition, each Lender shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender; provided it is legally able to do so at the time. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time the chief
tax officer of such Lender becomes aware that it no longer satisfies the legal
requirements to provide any previously delivered form or certificate to the
Borrower (or any other form of certification adopted by the U.S. or other taxing
authorities for such purpose).
(g)    Documentation Required by FATCA. If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such document
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their respective
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(h)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
an Issuing Bank determines, in its sole discretion, that it has received a
refund or credit (in lieu of such refund) of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or


61    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
any Lender or an Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent, any Lender or an Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, any Lender or an
Issuing Bank in the event the Administrative Agent, any Lender or an Issuing
Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (h), in no event will
the Administrative Agent, any Lender or an Issuing Bank be required to pay any
amount to Borrower pursuant to this clause (h), the payment of which would place
such Person in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or an Issuing Bank to make available its tax
returns or its books or records (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
SECTION 2.17.    Payments Generally; Pro Rata Treatment: Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the account or accounts (one for
each Currency) designated by the Administrative Agent in a notice to the
Borrower and the Lenders, except as otherwise expressly provided in the relevant
Loan Document and except payments to be made directly to the Issuing Bank or the
Swingline Lender as expressly provided herein and payments pursuant to Sections
2.14, 2.15, 2.16 and 9.03, which shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15, which


62    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


are payable in such Foreign Currency) or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan shall, if such Loan is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Syndicated Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fee under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans of a Class by the Borrower shall be
made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans


63    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


of such Class held by them; and (iv) each payment of interest on Syndicated
Loans of a Class by the Borrower shall be made for account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans of
such Class then due and payable to the respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender of any Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements or Swingline Loans, of such Class resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Syndicated Loans, and participations in LC Disbursements and Swingline
Loans, and accrued interest thereon of such Class then due than the proportion
received by any other Lender of such Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Syndicated Loans, and participations in LC Disbursements and Swingline Loans, of
other Lenders of such Class to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders of such Class ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Syndicated Loans, and participations in LC Disbursements and
Swingline Loans, of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e), 2.06(a) or (b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such


64    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or is a
Non-Consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.19.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender


65    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in the manner described in Section 2.09(a); fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in the manner described in Section
2.09(a); sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
obligations in respect of any LC Disbursement for which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied and waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations in respect of any LC
Disbursement that is owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or reimbursement
obligations in respect of any LC Disbursement that is owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with the applicable Commitments without giving effect to Section
2.19(a)(iii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(ii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Sections 2.11(a) and (b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would


66    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


have been required to have been paid to that Defaulting Lender); provided that
such Defaulting Lender shall be entitled to receive fees pursuant to Section
2.11(b) for any period during which that Lender is a Defaulting Lender only to
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.19(d).
(B)    With respect to any Section 2.11(b) fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to Issuing Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated (effective no later than one (1) Business
Day after the Administrative Agent has actual knowledge that such Lender has
become a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Dollar Percentages and Applicable Multicurrency
Percentages, as the case may be (in each case calculated without regard to such
Defaulting Lender’s Commitment), but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.16, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(iv)    Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iii) above cannot, or can only partially, be effected, the
Borrower shall not later than three (3) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender), without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Swingline Exposure (which exposure shall be deemed equal to the
applicable Defaulting Lender’s Applicable Percentage of the total outstanding
Swingline Exposure (other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof)) and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19(d) or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline


67    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Lender in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that such former Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the applicable Commitments (without giving effect to Section
2.19(a)(iii)), and if Cash Collateral has been posted with respect to such
Defaulting Lender, the Administrative Agent will promptly return or release such
Cash Collateral to the Borrower and the Defaulting Lender has reimbursed the
Borrower for all fees and expenses paid by the Borrower to establish the
applicable Cash Collateral account, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that the participations therein will be
fully allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iii) above and the Defaulting Lender shall not participate therein and (ii)
the Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with clause (a)(iii) above and such Defaulting Lender shall
not participate therein except to the extent such Defaulting Lender’s
participation has been or will be fully Cash Collateralized in accordance with
Section 2.19(d).
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
promptly following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.19(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Issuing Bank,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to


68    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


clause (ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided (other than any
Permitted Liens), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at HSBC.
The Borrower shall pay on demand therefor from time to time all reasonable and
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (ii)
the determination by the Administrative Agent and the Issuing Bank that there
exists excess Cash Collateral; provided that, subject to the other provisions of
this Section 2.19, the Person providing Cash Collateral and the Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure; provided, further, that to the extent that such Cash Collateral was
provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.


69    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to this Agreement or the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any other
Obligor or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to this Agreement or the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any other Obligor.
SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a)    Financial Statements. The Borrower has heretofore delivered to the
Administrative Agent the audited consolidated balance sheet of the Borrower and
its Subsidiaries as of and for the year ended December 31, 20122017, certified
by a Financial Officer of the Borrower. Such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such period in accordance with GAAP.
(b)    No Material Adverse Change. Since December 31, 20132017, there has not
been any event, development or circumstance (herein, a “Material Adverse
Change”) that has had or could reasonably be expected to have a material adverse
effect on (i) the business, Portfolio Investments and other assets, liabilities
or financial condition of the Borrower and its Subsidiaries (other than any
Financing Subsidiary) taken as a whole (excluding in any case a decline in the
net asset value of the Borrower or a change in general market conditions or
values of the Portfolio Investments of the Borrower or any of its Subsidiaries),
or (ii) the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
SECTION 3.05.    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely


70    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.
SECTION 3.06.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
other Obligor is subject to any contract or other arrangement, the performance
of which by them could reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.07.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.09.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information (other than projected financial information, other
forward looking information relating to third parties and information of a
general economic or general industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole (and after giving effect to all updates, modifications and supplements)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. With respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions that the Borrower in good faith believed to be
reasonable at the time of preparation thereof.
SECTION 3.10.    Investment Company Act; Margin Regulations.
(a)    Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC.
(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including the making of the Loans
hereunder, the application


71    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


of the proceeds and repayment thereof by the Borrower and the consummation of
the Transactions contemplated by the Loan Documents do not result in a violation
or breach in any material respect of the provisions of the Investment Company
Act or any rules, regulations or orders issued by the Securities and Exchange
Commission thereunder, in each case that are applicable to the Borrower and its
Subsidiaries.
(c)    Investment Policies. The Borrower is in compliance in all respects with
the Investment Policies (after giving effect to any Permitted Policy
Amendments), except to the extent that the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the Loans or
Letters of Credit will be used to buy or carry any Margin Stock.
SECTION 3.11.    Material Agreements and Liens.
(a)    Material Agreements. Part A of Schedule 3.11 is a complete and correct
list, as of the date hereof, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the date hereof, and the
aggregate principal or face amount outstanding or that is, or may become,
outstanding under each such arrangement is correctly described in Part A of
Schedule 3.11.
(b)    Liens. Part B of Schedule 3.11 is a complete and correct list, as of the
date hereof, of each Lien securing Indebtedness of any Person outstanding on the
date hereof covering any property of the Borrower or any of the Subsidiary
Guarantors, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 3.11.
SECTION 3.12.    Subsidiaries and Investments.
(a)    Subsidiaries. Set forth on Schedule 3.12(a) is a list of the Borrower’s
Subsidiaries as of the date hereof.
(b)    Investments. Set forth on Schedule 3.12(b) is a complete and correct
list, as of the date hereof, of all Investments (other than Investments of the
types referred to in clauses (b), (c) and (d) of Section 6.04) held by the
Borrower or any of the Subsidiary Guarantors in any Person on the date hereof
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.11, each of the Borrower and any of the Subsidiary Guarantors owns,
free and clear of all Liens (other than Liens created pursuant to this Agreement
or the Security Documents and Permitted Liens), all such Investments.
SECTION 3.13.    Properties.


72    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(a)    Title Generally. Each of the Borrower and the Subsidiary Guarantors has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries (other
than any Financing Subsidiary) owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries (other than
any Financing Subsidiary) does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.14.    Affiliate Agreements. As of the date hereof, the Borrower has
heretofore delivered to the Administrative Agent (to the extent not otherwise
publicly filed with the Securities and Exchange Commission) true and complete
copies of each of the Affiliate Agreements (including and schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the date of hereof, each of the Affiliate Agreements is in
full force and effect.
SECTION 3.15.    OFAC.
(a)    Each of the Borrower and its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or affiliate of the Borrower
or any of its Subsidiaries is in compliance with the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto.
(b)    Neither the Borrower nor any of its Subsidiaries, and to the knowledge of
the Borrower, any director or officer or any employee, agent, or affiliate of
the Borrower or any of its Subsidiaries (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner that violates Section 2 of such executive order,
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order, (iv) is located in any country or territory to the extent that
such country or territory itself, or such country’s or territory’s government,
is the subject of any Sanction or (v) is the subject of any Sanctions.
(c)    The Borrower  will not, directly or indirectly, use the proceeds of the
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or, to the Borrower's
knowledge, any other Person, (i) to fund any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or (ii) in any other
manner that would result


73    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


in a violation of Sanctions by any Person (including any Person participating in
the Loans or Letters of Credit, whether as underwriter, advisor, investor, or
otherwise).
SECTION 3.16.    Patriot Act. Each of the Borrower and its Subsidiaries is in
compliance with the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001).
SECTION 3.17.    Foreign Corrupt Practices Act. Each of the Borrower and its
Subsidiaries is in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, as amended and the Borrower and each
Subsidiary has policies, procedures and internal controls reasonably designed to
ensure compliance with the United States Foreign Corrupt Practices Act of 1977,
as amended. No part of the proceeds of the Loans or Letters of Credit will be
used, directly or indirectly, by the Borrower or any of its Subsidiaries, or to
the actual knowledge of any Obligor, by any other Person, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
SECTION 3.18.    Collateral Documents. The provisions of the Security Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Lenders a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 6.02) on all right, title and interest of the Borrower and
each Subsidiary Guarantor in the Collateral described therein to secure the
Secured Obligations except for any failure to make any filing that would not
constitute an Event of Default under Section 8.01(p). Except for filings
completed prior to the Effective Date and as contemplated hereby and by the
Security Documents, no filing or other action will be necessary to perfect such
Liens except for any failure to make any filing that would not constitute an
Event of Default under Section 8.01(p).
SECTION 3.19.    Anti-Money Laundering. None of the Borrower or its Subsidiaries
has violated or is violating any Anti-Money Laundering Laws. The Borrower will
not, directly or indirectly, use the proceeds of the Loans or Letters of Credit
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or, to the Borrower’s knowledge, any other Person, in any
manner that would result in a violation of any Anti-Money Laundering Laws by any
person, including any person participating in the Loans of Letters of Credit.
SECTION 3.20.    EEA Financial Institutions. No Obligor is an EEA Financial
Institution.
ARTICLE IV    

CONDITIONS
SECTION 4.01.    Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):


74    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(a)    Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:
(i)    Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.
(ii)    Opinions of Counsel to the Borrower and Subsidiary Guarantors. A
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of (A) Latham & Watkins LLP, New York counsel for
the Borrower and the Subsidiary Guarantors and (B) Venable LLP, Maryland counsel
for the Borrower, in each case, in form and substance reasonably acceptable to
the Administrative Agent (and the Borrower hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).
(iii)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(iv)    Officer’s Certificate. A certificate, dated the Effective Date and
signed by the President, the Chief Executive Officer, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in the lettered clauses of the first sentence of Section 4.02.
(v)    Guarantee and Security Agreement. The Guarantee and Security Agreement,
duly executed and delivered by each of the parties to the Guarantee and Security
Agreement.
(vi)    Control Agreement. A Control Agreement, duly executed and delivered by
the Borrower, the Administrative Agent and State Street Bank and Trust Company.
(vii)    Borrowing Base Certificate. A Borrowing Base Certificate showing a
calculation of the Borrowing Base as of March 21, 2014.
(b)    Liens. The Administrative Agent shall have received results of a recent
lien search in each relevant jurisdiction with respect to the Borrower and the
Subsidiary Guarantors, confirming that each financing statement in respect of
the Liens in favor of the Collateral Agent created pursuant to the Security
Documents upon filing on the date hereof will be prior to all other financing
statements or other interests reflected therein (other than any financing
statement or interest in respect of liens permitted under Section 6.02 or liens
to be discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Administrative Agent and revealing no liens on any of the
assets of the Borrower or the Subsidiary Guarantors except for liens permitted
under Section 6.02 or liens to be discharged on or prior to the Effective Date
pursuant to


75    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


documentation satisfactory to the Administrative Agent). All UCC financing
statements and similar documents required to be filed in order to create in
favor of the Collateral Agent, for the benefit of the Lenders, a first priority
perfected security interest in the Collateral (to the extent that such a
security interest may be perfected by a filing under the Uniform Commercial
Code) shall have been properly filed in each jurisdiction required (or
arrangements for such filings acceptable to the Collateral Agent shall have been
made).
(c)    Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and all Subsidiary Guarantors in connection with the Transactions and
any transaction being financed with the proceeds of the Loans, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.
(d)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent all documented fees and expenses related to this Agreement
owing on the Effective Date that the Borrower has agreed to pay in connection
with this Agreement.
(e)    Patriot Act. The Administrative Agent and the Lenders shall have
received, sufficiently in advance of the Effective Date, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)).
(f)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender may reasonably request in
form and substance reasonably satisfactory to the Administrative Agent.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any portion of any representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;
(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and


76    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(c)    either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Investments
or payment of outstanding Loans or Other Covered Indebtedness.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and statement of operations, changes in net
assets and cash flows of the Borrower and its Subsidiaries as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young, LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and
statement of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statements of assets and
liabilities, operations, changes in net assets and cash flows, as of the end
of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause


77    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(b) may be fulfilled by providing to the Lenders the report of the Borrower to
the SEC on Form 10-Q for the applicable quarterly period;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying that such statements are consistent with the financial statements
filed by the Borrower with the Securities and Exchange Commission, (ii)
certifying as to whether the Borrower has knowledge that a Default has occurred
during the applicable period and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04 and 6.07 and (iv) stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    as soon as available and in any event not later than 20 days after the
end of each monthly accounting period (ending on the last day of each calendar
month) of the Borrower and its Subsidiaries, a Borrowing Base Certificate as at
the last day of such accounting period;
(e)    promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;
(f)    promptly upon receipt thereof copies of all significant reports submitted
by the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;
(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of the Subsidiary Guarantors with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
(h)    within forty-five (45) days after the end of each fiscal quarter of the
Borrower, any report that the Borrower receives from the Custodian listing the
Portfolio Investments, as of the end of such fiscal quarter, held in a deposit
account or securities account maintained with the Custodian; provided that the
Borrower shall use its commercially reasonable efforts to cause the Custodian to
provide such report;
(i)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment


78    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


where there has been a realized gain or loss in the most recently completed
fiscal quarter, (i) the cost basis of such Portfolio Investment, (ii) the
proceeds received with respect to such Portfolio Investment representing
repayments of principal during the most recently ended fiscal quarter, and (iii)
any other amounts received with respect to such Portfolio Investment
representing exit fees or prepayment penalties during the most recently ended
fiscal quarter;
(j)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the aggregate amount of
all capitalized paid-in-kind interest for such Portfolio Investment during the
most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected during the most recently ended fiscal quarter;
(k)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;
(l)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment the change in unrealized gains
and losses for such quarter. Such schedule will report the change in unrealized
gains and losses by Portfolio Investment by showing the unrealized gain or loss
for each Portfolio Investment as of the last day of the preceding fiscal quarter
compared to the unrealized gain or loss for such Portfolio Investment as of the
last day of the most recently ended fiscal quarter; and
(m)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
(n)    The Borrower and each Lender acknowledge that certain of the Lenders may
be Public Lenders and, if documents or notices required to be delivered pursuant
to this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Non-Public Information shall not be posted by the
Administrative Agent on that portion of the Platform designated for such Public
Lenders. The Borrower agrees to clearly designate all information provided to
the Administrative Agent by or on behalf of the Borrower or any of its
Subsidiaries which is suitable to make available to Public Lenders. If the
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Non-Public Information, the Administrative Agent
shall post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-


79    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Public Information with respect to the Borrower, its Subsidiaries and their
Securities (as such term is defined in Section 5.13 of this Agreement).
(o)    Notwithstanding anything to the contrary herein, the requirements to
deliver documents set forth in Section 5.01(a), (b) and (g) will be fulfilled by
filing by the Borrower of the applicable documents for public availability on
the SEC’s Electronic Data Gathering and Retrieval system; provided, that the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence: Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including income tax and other
material tax liabilities and material contractual obligations, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.


80    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 5.06.    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of its Subsidiaries to, keep books of record and
account in accordance with GAAP. The Borrower will, and will cause each other
Obligor to, permit any representatives designated by the Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties
during business hours, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, in each case, to the extent such inspection or requests for such
information are reasonable and such information can be provided or discussed
without violation of law, rule, regulation or contract; provided that the
Borrower or such Obligor shall be entitled to have its representatives and
advisors present during any inspection of its books and records.
SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, the Borrower will, and
will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the provisions of the Investment
Company Act and any applicable rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.
SECTION 5.08.    Certain Obligations Respecting Subsidiaries; Further
Assurances.
(a)    Subsidiary Guarantors. In the event that the Borrower or any of the
Subsidiary Guarantors shall form or acquire any new Subsidiary (other than a
Financing Subsidiary, a Foreign Subsidiary, an Immaterial Subsidiary or a
Subsidiary of a Foreign Subsidiary) the Borrower will cause such new Subsidiary
to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under the
Guarantee and Security Agreement pursuant to a Guarantee Assumption Agreement
and to deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Borrower pursuant to Section 4.01 upon the Effective Date or as the
Administrative Agent shall have requested.
(b)    Ownership of Subsidiaries. Unless otherwise agreed in writing by the
Required Lenders (not to be unreasonably withheld, conditioned or delayed), the
Borrower will, and will cause each of its Subsidiaries to, take such action from
time to time as shall be necessary to ensure that each of its Subsidiaries is a
wholly owned Subsidiary.


81    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent: (i) to create, in favor of the Collateral Agent for
the benefit of the Lenders (and any affiliate thereof that is a party to any
Hedging Agreement entered into with the Borrower) and the holders of any Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents; provided, further that in the case of any Collateral consisting of
voting stock of any Foreign Subsidiary or controlled foreign corporation, such
security interest shall be limited to 65% of the issued and outstanding voting
stock of such entity, (ii) to cause any bank or securities intermediary (within
the meaning of the Uniform Commercial Code) to enter into such arrangements with
the Collateral Agent as shall be appropriate in order that the Collateral Agent
has “control” (within the meaning of the Uniform Commercial Code) over each bank
account or securities account of the Obligors (other than, for the avoidance of
doubt, any thereof maintained by any Obligor in its capacity as a servicer for a
Financing Subsidiary and other than (i) any payroll account, (ii) withholding
tax and fiduciary accounts, and (iii) any account in which the aggregate value
of deposits therein, together with all other such accounts under this clause
(iii), does not at any time exceed $100,000), and in that connection, the
Borrower agrees to cause all cash and other proceeds of Investments received by
any Obligor to be promptly deposited into such an account (or otherwise
delivered to, or registered in the name of, the Collateral Agent), (iii) in the
case of any Portfolio Investment consisting of a Bank Loan (as defined in
Section 5.13) that does not constitute all of the credit extended to the
underlying borrower under the relevant underlying loan documents and a Financing
Subsidiary holds any interest in the loans or other extensions of credit under
such loan documents, (x) to cause such Financing Subsidiary to be party to such
underlying loan documents as a “lender” having a direct interest (or a
participation not acquired from an Obligor) in such underlying loan documents
and the extensions of credit thereunder and (y) to ensure that all amounts owing
to such Obligor or Financing Subsidiary by the underlying borrower or other
obligated party are remitted by such borrower or obligated party directly to
separate accounts of such Obligor and such Financing Subsidiary, (iv) in the
event that any Obligor is acting as an agent or administrative agent under any
loan documents with respect to any Bank Loan that does not constitute all of the
credit extended to the underlying borrower under the relevant underlying loan
documents, to ensure that all funds held by such Obligor in such capacity as
agent or administrative agent is segregated from all other funds of such Obligor
and clearly identified as being held in an agency capacity and (v) to cause the
closing sets and all executed amendments, consents, forbearances and other
modifications and assignment agreements relating to any Portfolio Investment and
any other documents relating to any Portfolio Investment requested by the
Collateral Agent, in each case, to be held by the Collateral Agent, the
Custodian or another custodian pursuant to the terms of a custodian agreement
reasonably satisfactory to the Collateral Agent.
SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the
Loans or Letters of Credit only for general corporate purposes of the Borrower
in the ordinary course of


82    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


business, including in connection with the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of leveraged loans,
mezzanine loans, high-yield securities, convertible securities, preferred stock,
common stock and other Investments; provided that neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law (including without limitation any of the laws referenced in
Section 3.15, 3.16, 3.17 or 3.19) or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock, or with the
proceeds of equity capital of the Borrower.
SECTION 5.10.    Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.
SECTION 5.11.    Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies (after giving
effect to any Permitted Policy Amendments), except to the extent that the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. The Borrower shall promptly advise the Lenders and the Administrative
Agent of any material change in its Investment Policies.
SECTION 5.12.    Portfolio Valuation and Diversification Etc.
(a)    Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Portfolio Investment to an Industry Classification
Group. To the extent that any Portfolio Investment is not correlated with the
risks of other Portfolio Investments in an Industry Classification Group, such
Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Portfolio
Investment. In the absence of any correlation, the Borrower shall be permitted,
upon prior notice to the Administrative Agent and each Lender, to create up to
three additional industry classification groups for purposes of this Agreement.
(b)    Portfolio Valuation Etc.
(i)    Settlement Date Basis. For purposes of this Agreement, (A) all initial
valuations of investments shall be on a trade date basis and (B) all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.
(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Portfolio Investments as follows:


83    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(A)    Quoted Investments - External Review. With respect to Quoted Investments,
the Borrower shall, not less frequently than once each calendar week, determine
the market value of such Quoted Investments which shall, in each case, be
determined in accordance with one of the following methodologies (as selected by
the Borrower):
(w)    in the case of public and 144A securities, the average of the bid prices
as determined by two Approved Dealers selected by the Borrower,
(x)    in the case of bank loans, the bid price as determined by one Approved
Dealer selected by the Borrower,
(y)    in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and
(z)    in the case of any other Portfolio Investment, the fair market value
thereof as determined by an Approved Pricing Service.
The Borrower may elect to treat and value a Portfolio Investment as an Unquoted
Investment provided such treatment does not result in the Value of such
Portfolio Investment determined pursuant to Section 5.12(b)(ii)(B) exceeding the
Value of such Portfolio Investment determined pursuant to Section 5.12(b)(ii)(A)
by more than five percent.
(B)    Unquoted Investments- External Review. With respect to Unquoted
Investments, the Borrower shall use a standardized template designed  to
approximate fair market values based on observable market inputs, updated credit
statistics and unobservable inputs to determine a preliminary value. 
Preliminary valuation conclusions will be documented and reviewed by a valuation
committee of the Borrower comprised of senior management members.  The Board of
Directors of the Borrower will engage one or more third party valuation firms to
provide positive assurance on portions of the Unquoted Investment portfolio each
quarter (such that each Unquoted Investment is reviewed at least once annually).
  The Audit Committee of the Board of Directors will review the third party
assessments  and provide the Board of Directors with any valuation change
recommendations.  The Board of Directors will discuss any valuation change
recommendation with the External Manager and third party valuation firms to
determine the final fair market valuation (collectively, the procedures
described in this clause (B), the “Borrower Unquoted Investment Valuation
Policy”). Upon any modification of the Borrower Unquoted Investment Valuation
Policy pursuant to a Permitted Valuation Policy Amendment as set forth herein,
this clause (B) shall be deemed to be modified to reflect such Permitted
Valuation Policy Amendment without any further action by the parties hereto, and
such modified Borrower Unquoted Investment Valuation Policy shall be deemed to
be the Borrower Unquoted Investment Valuation Policy thereafter.


84    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(C)    Internal Review. The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially and
adversely affect the value of the Portfolio Investments. If the value of any
Portfolio Investment as most recently determined by the Borrower pursuant to
this Section 5.12(b)(ii)(C) is lower than the value of such Portfolio Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) or (B), such
lower value shall be deemed to be the “Value” of such Portfolio Investment for
purposes hereof.
(D)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A), (B) or (C), then the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.
(E)    Testing of Values.
(x)     For the second calendar month immediately following the end of each
fiscal quarter (the last such fiscal quarter is referred to herein as, the
“Testing Quarter”), the Administrative Agent shall cause an Approved Third-Party
Appraiser selected by the Administrative Agent to value such number of Unquoted
Investments (selected by the Administrative Agent) that collectively have an
aggregate Value approximately equal to the Calculation Amount. If there is a
difference between the Borrower’s valuation and the Approved Third-Party
Appraiser’s valuation of any Unquoted Investment, the Value of such Unquoted
Investment for Borrowing Base purposes shall be established as set forth in
sub-clause (F) below.
(y)    For the avoidance of doubt, the valuation of any Approved Third-Party
Appraiser selected by the Administrative Agent would not be as of, or delivered
at, the end of any fiscal quarter. Any such valuation would be as of the end of
the second month immediately following any fiscal quarter (the “Administrative
Agent Appraisal Testing Month”) and would be reflected in the Borrowing Base
Certificate for such month (provided that such Approved Third-Party Appraiser
delivers such valuation at least seven (7) Business Days before the 20th day
after the end of the applicable monthly accounting period and, if such valuation
is delivered after such time, it shall be included in the Borrowing Base
Certificate for the following monthly period and applied to the then applicable
balance of the related Portfolio Investment). For illustrative purposes, if the
given fiscal quarter is the fourth quarter ending on December 31, 2014, then (A)
the Administrative Agent would initiate the testing of Values (using the
December 31, 2014 Calculation Values for purposes of determining the scope of
the testing under clauses (E)(x) during the month of February with the
anticipation of receiving the valuations from the applicable Approved
Third-Party Appraiser(s) on or after February 28, 2014 and (B)(xx) if such
valuations were received before the


85    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


7th Business Day before March 20, 2014, such valuations would be included in the
March 20, 2014 Borrowing Base Certificate covering the month of February, or
(yy) if such valuations were received after such time, they would be included in
the April 20, 2014 Borrowing Base Certificate for the month of March.
For the avoidance of doubt, all calculations of value pursuant to this Section
5.12(b)(ii)(E) shall be determined without application of the Advance Rates.
For the avoidance of doubt, any values determined by the Independent Valuation
Provider pursuant to this Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be
used solely for purposes of determining the “Value” of a Portfolio Investment
under this Agreement and shall not be deemed to be the fair value of such asset
as required under ASC 820 and the Investment Company Act.
(F)    Valuation Dispute Resolution. Notwithstanding the foregoing, the
Administrative Agent shall at any time have the right in its reasonable
discretion to request any Unquoted Investment included in the Borrowing Base be
independently valued by an Approved Third-Party Appraiser selected by the
Administrative Agent in its reasonable discretion. There shall be no limit on
the number of such appraisals requested by the Administrative Agent and the
costs of any such valuation shall be at the expense of the Borrower. If the
difference between the Borrower’s valuation pursuant to Section 5.12(b)(ii)(B)
and the valuation of any Approved Third-Party Appraiser selected by the
Administrative Agent pursuant to Section 5.12(b)(ii)(E) or (F) is (1) less than
5% of the value thereof, then the Borrower’s valuation shall be used, (2)
between 5% and 20% of the value thereof, then the valuation of such Portfolio
Investment shall be the average of the value determined by the Borrower and the
value determined by the Approved Third-Party Appraiser retained by the
Administrative Agent and (3) greater than 20% of the value thereof, then the
Borrower and the Administrative Agent shall select an additional Approved
Third-Party Appraiser and the valuation of such Portfolio Investment shall be
the average of the three valuations (with the Administrative Agent’s Approved
Third-Party Appraiser’s valuation to be used until the third valuation is
obtained).
(G)    The Value of any Portfolio Investment for which the Approved Third-Party
Appraiser’s value is used shall be the midpoint of the range (if any) determined
by the Approved Third-Party Appraiser. The Approved Third-Party Appraiser shall
apply a recognized valuation methodology that is commonly accepted by the
business development company industry for valuing Portfolio Investments of the
type being valued and held by the Obligors.
(H)    For the avoidance of doubt, the Value of any Portfolio Investment
determined in accordance with this Section 5.12 (including in accordance with
Section 5.12(b)(ii)(D)) shall be the Value of such Portfolio Investment for
purposes of this Agreement until a new Value for such Portfolio Investment is
subsequently determined in good faith in accordance with this Section 5.12.


86    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(I)    In addition, the Values determined by the Approved Third-Party Appraiser
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.
(c)    RIC Diversification Requirements. The Borrower will, and will cause its
Subsidiaries (other than Subsidiaries that are exempt from the Investment
Company Act) at all times to, subject to applicable grace periods set forth in
the Code, comply with the portfolio diversification requirements set forth in
the Code applicable to RIC’s, to the extent applicable.
SECTION 5.13.    Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates multiplied by the Value of each Portfolio
Investment (excluding any Cash Collateral held by the Administrative Agent
pursuant to Section 2.05(k) or the last paragraph of Section 2.09(a)); provided
that:
(a)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments (other than Cash and Cash Equivalents) in a consolidated
group of corporations or other entities (collectively, a “Consolidated Group”),
in accordance with GAAP, that exceeds 10% of Adjusted Shareholders’ Equity of
the Borrower (which, for purposes of this calculation shall exclude, (i) if the
Leverage Ratio is at Leverage Level I, 6%, (ii) if Leverage Ratio is at Leverage
Level II, 4%, or (iii) if the Leverage Ratio is at Leverage Level III, 3%, in
each case of the aggregate principal amount of investments in, and advances to,
Financing Subsidiaries)all pledged Portfolio Investments shall be 50% of the
Advance Rate otherwise applicable; provided that, with respect to the Portfolio
Investments in a single Consolidated Group designated by the Borrower to the
Administrative Agent such 10%applicable percentage figure shall be increased to
12.5(i) if the Leverage Ratio is at Leverage Level I, 7.5%, (ii) if the Leverage
Ratio is at Leverage Level II, 5%, or (iii) if the Leverage Ratio is at Leverage
Level III, 4%;
(b)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments (other than Cash and Cash Equivalents) of all issuers in a
Consolidated Group exceeding 20% of Adjusted Shareholders’ Equity of the
Borrower (which, for purposes of this calculation shall exclude, (i) if the
Leverage Ratio is at Leverage Level I, 12%, (ii) if the Leverage Ratio is at
Leverage Level II, 8%, or (iii) if the Leverage Ratio is at Leverage Level III,
6%, in each case of the aggregate principal amount of investments in, and
advances to, Financing Subsidiaries)all pledged Portfolio Investments shall be
0%;
(c)    the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
20% of Adjusted Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude, (i) if the Leverage Ratio is at Leverage Level I,
20%, (ii) if the Leverage Ratio is at Leverage Level II, 17.5%, or (iii) if the
Leverage Ratio is at Leverage Level III, 15%, in each case of the aggregate
principal amount of investments in, and advances to, Financing Subsidiaries)all
pledged Portfolio Investments shall be 0%; provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent such 20%applicable
percentage figure shall be increased to 30%, (i) if the Leverage Ratio is at
Leverage Level I, 30%, (ii) if the Leverage Ratio is at Leverage Level II,


87    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


25%, or (iii) if the Leverage Ratio is at Leverage Level III, 20%, in each case
and, accordingly, only to the extent that the Value for such single Industry
Classification Group exceeds 30% of the Adjusted Shareholders’ Equitysuch
applicable percentage of the aggregate principal amount of all pledged Portfolio
Investments shall the Advance Rate applicable to such excess Value be 0%;
(d)    no Portfolio Investment may be included in the Borrowing Base unless the
Collateral Agent maintains a first priority, perfected Lien (subject to
Permitted Liens) on such Portfolio Investment and such Portfolio Investment has
been Delivered (as defined in the Guarantee and Security Agreement) to the
Collateral Agent, and then only for so long as such Portfolio Investment
continues to be Delivered as contemplated therein; provided that in the case of
any Portfolio Investment in which the Collateral Agent has a first-priority
perfected security interest pursuant to a valid Uniform Commercial Code filing
(and for which no other method of perfection with a higher priority is
possible), such Portfolio Investment may be included in the Borrowing Base so
long as all remaining actions to complete “Delivery” are satisfied within 7 days
of such inclusion;
(e)    the portion of the Borrowing Base attributable to Performing Non-Cash Pay
High Yield Securities, Performing Non-Cash Pay Mezzanine Investments, Equity
Interests and Non-Performing Portfolio Investments shall not exceed 20%;Non-Core
Assets shall not exceed, (i) if the Leverage Ratio is at Level I, 20%, (ii) if
the Leverage Ratio is at Level II, 10%, or (iii) if the Leverage Ratio is at
Level III, 5%;
(f)    the portion of the Borrowing Base attributable to Equity Interests shall
not exceed 10, (i) if the Leverage Ratio is at Level I, 10%, (ii) if the
Leverage Ratio is at Level II, 7.5%, or (iii) if the Leverage Ratio is at Level
III, 5% (it being understood that in no event shall Equity Interests of
Financing Subsidiaries be included in the Borrowing Base);
(g)    the portion of the Borrowing Base attributable to Non-Performing
Portfolio Investments shall not exceed 15%(i), if the Leverage Ratio is at Level
I, 15%, (ii) if the Leverage Ratio is at Level II, 7.5%, or (iii) if the
Leverage Ratio is at Level III, 5%, and the portion of the Borrowing Base
attributable to Portfolio Investments that were Non-Performing Portfolio
Investments at the time such Portfolio Investments were acquired shall not
exceed 5%(i), if the Leverage Ratio is at Level I, 5%, (ii) if the Leverage
Ratio is at Level II, 2.5%, or (iii) if Leverage Ratio is at Level III, 0%;
(h) the portion of the Borrowing Base attributable to Portfolio Investments with
an Advance Rate lower than the Advance Rate allocated to Performing Second Lien
Bank Loans shall not exceed 30%; and
(a)    (i) the portion of the Borrowing Base attributable to Portfolio
Investments invested outside the United States, Canada, the United Kingdom,
Australia, Germany, France, Belgium, the Netherlands, Luxembourg, Switzerland,
Denmark, Finland, Norway and Sweden shall not exceed 5% without the consent of
the Administrative Agent.;


88    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(b)    the portion of the Borrowing Base attributable to Senior Assets shall not
be less than, (i) if the Leverage Ratio is at Leverage Level II, 40%, or (ii) if
the Leverage Ratio is at Leverage Level III, 45% (for the avoidance of doubt,
this clause shall not be applicable if the Leverage Ratio is at Leverage Level
I); and
(c)    the portion of the Borrowing Base attributable to Non-Core Assets,
Performing Cash Pay High Yield Securities and Performing Cash Pay Mezzanine
Investments shall not exceed, (i) if the Leverage Ratio is at Leverage Level I
or Leverage Level II, 30%, or (ii) if the Leverage Ratio is at Leverage Level
III, 10%.
For the purposes of calculating all limits under clauses (a) through (j) above,
the aggregate principal amount of all pledged Portfolio Investments and the
Borrowing Base shall be calculated before giving effect to any haircuts under
clauses (a) through (j) in this Section 5.13.
As used herein, the following terms have the following meanings:
“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a), (b) and (c), the following percentages with
respect to such Portfolio Investment:; provided that the Advance Rate applicable
to any Portfolio Investment (other than Cash and Cash Equivalents) shall be (a)
90% of the Advance Rate otherwise applicable if the Value of such Portfolio
Investment is marked below 80% of par value and (b) 80% of the Advance Rate
otherwise applicable if the Value of such Portfolio Investment is marked below
60% of par value:


89    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Leverage Ratio
Leverage Level I
Leverage Level II
Leverage Level III
Portfolio Investment
Quoted
Unquoted
Quoted
Unquoted
Quoted
Unquoted
Cash, Cash Equivalents and
Short-Term U.S. Government Securities
100%
N/A
100%
N/A
100%
N/A
Long-Term U.S. Government Securities
95%
N/A
95%
N/A
95%
N/A
Performing First Lien Bank Loans
85%
75%
85%
75%
85%
75%
Performing First Lien Unitranche Loans
80%
70%
77.5%
67.5%
75%
65%
Performing Second Out Loans
80%
70%
75%
65%
70%
60%
Performing Last Out Loans
77.5%
67.5%
72.5%
62.5%
67.5%
57.5%
Performing Second Lien Bank Loans
75%
65%
70%
60%
65%
55%
Performing Cash Pay High Yield Securities
70%
60%
65%
55%
60%
50%
Performing Cash Pay Mezzanine Investments
65%
55%
60%
50%
55%
45%
Performing Non-Cash Pay High Yield Securities
60%
50%
55%
45%
50%
40%
Performing Non-Cash Pay Mezzanine Investments
55%
45%
50%
40%
45%
35%
Non-Performing First Lien Bank Loans
45%
45%
40%
40%
35%
35%
Non-Performing First Lien Unitranche Loans
40%
40%
35%
35%
30%
30%
Non-Performing Second Out Loans
40%
40%
35%
35%
30%
30%
Non-Performing Last Out Loans
40%
35%
35%
30%
30%
25%
Non-Performing Second Lien Bank Loans
40%
30%
35%
25%
30%
20%
Non-Performing Cash Pay High Yield Securities
30%
30%
25%
25%
20%
20%
Non-Performing Mezzanine Investments
30%
25%
25%
20%
20%
15%
Performing Common Equity (and zero cost or
penny warrants with performing debt)
30%
20%
25%
20%
20%
15%
Non-Performing Common Equity
0%
0%
0%
0%
0%
0%
Structured Finance Obligations and Finance Leases
0%
0%
0%
0%
0%
0%



“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded and unfunded portion of revolving
credit lines and letter of


90    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


credit facilities and other similar loans and investments including interim
loans and senior subordinated loans) which are generally under a loan or credit
facility (whether or not syndicated).
“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.
“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.
“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.
“Cash Pay High Yield Securities” means High Yield Securities as to which, at the
time of determination, not less than 2/3rds of the interest (including
accretions and “pay-in-kind” interest) for the current monthly, quarterly,
semiannual or annual period (as applicable) is payable in cash.
“Cut-off Date” means (a) for Investments that are Portfolio Investments as of
the Fourth Amendment Effective Date, the Fourth Amendment Effective Date, and
(b) for Investments that become Portfolio Investments after the Fourth Amendment
Effective Date, the first date on which such Investment becomes a Portfolio
Investment; provided that, it shall also be a Cut-Off Date with respect to any
Portfolio Investment on each of (y) the date of any waiver, modification or
amendment that extends the stated maturity date of such Portfolio Investment and
(z) the date of any material restructuring with respect to such Portfolio
Investment that results in a change in pricing thereof or the release of all or
substantially all of the underlying collateral with respect to such Portfolio
Investment.
“Finance Lease” means any transaction representing the obligation of a lessee to
pay rent or other amounts under a lease which is required to be classified and
accounted for as a capital lease on the balance sheet of such lessee under GAAP.
“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof
and is not subject to superpriority rights of other lenders following an event
of default (other than with respect to a Senior Working Capital Facility, trade
claims, capitalized leases or similar obligations).
“First Lien Unitranche Loan” means a Bank Loan that is a First Lien Bank Loan
that (a) has a total net leverage ratio greater than 5.25 to 1.00 as of its
Cut-off Date and (b) whose Obligor does not also have a Second Lien Bank Loan
outstanding.
“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) or other


91    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


exemption to the Securities Act and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.
“Last Out Loan” means a Bank Loan that is a First Lien Bank Loan for which, as
of its Cut-off Date (a) the “first out” portion has a net leverage greater than
3.25 to 1.00 but less than or equal to 5.00 to 1.00 and (b) net total leverage
is greater than 5.25 to 1.00 but less than or equal to 7.50 to 1.00. An
Obligor’s investment in the last out portion shall be treated as a Last Out Loan
for purposes of determining the applicable Advance Rate for such Portfolio
Investment under the Facility.
“Leverage Level I” means, at any date of determination, the Borrower maintaining
a Leverage Ratio that is less than or equal to 0.90 to 1.00.
“Leverage Level II” means, at any date of determination, the Borrower
maintaining a Leverage Ratio that is greater than 0.90 to 1.00 but less than
1.30 to 1.00.
“Leverage Level III” means, at any date of determination, the Borrower
maintaining a Leverage Ratio that is greater than or equal to 1.30 to 1.00.
“Leverage Ratio” means (a) one (1) divided by (b) the Asset Coverage Ratio minus
one (1).
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.
“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer.
“Non-Core Assets” means, collectively, Performing Non-Cash Pay High Yield
Securities, Performing Non-Cash Pay Mezzanine Investments, Non-Performing First
Lien Bank Loans, Non-Performing First Lien Unitranche Loans, Non-Performing
Second Out Loans, Non-Performing Last Out Loans, Non-Performing Second Lien Bank
Loans, Non-Performing High Yield Securities, Non-Performing Mezzanine
Investments and Equity Interests.
“Non-Performing Cash Pay High Yield Securities” means Non-Performing High Yield
Securities that are Cash Pay High Yield Securities.
“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.
“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.


92    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Non-Performing First Lien Unitranche Loans” means First Lien Unitranche Loans
other than Performing First Lien Unitranche Loans.
“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.
“Non-Performing Last Out Loans” means Last Out Loans other than Performing Last
Out Loans.
“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.
“Non-Performing Portfolio Investment” means Portfolio Investments for which the
issuer is in default of any payment obligations of principal or interest in
respect thereof after the expiration of any applicable grace period.
“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.
“Non-Performing Second Out Loans” means Second Out Loans other than Performing
Second Out Loans.
“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.
“Performing Cash Pay High Yield Securities” means Cash Pay High Yield
Securities which are Performing.
“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.
“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.
“Performing First Lien Unitranche Loans” means First Lien Unitranche Loans which
are Performing.
“Performing Last Out Loans” means Last Out Loans which are Performing.


93    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.
“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.
“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.
“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective borrower and
guarantors obligated in respect thereof.
“Second Out Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to superpriority rights of other lenders following
an event of default (such portion, a “second out” portion), for which, as of its
Cut-Off Date (a) the “first out” portion does not exceed a net leverage of 3.25
to 1.00 and (b) net total leverage does not exceed 5.25 to 1.00. An Obligor’s
investment in the second out portion shall be treated as a Second Out Loan for
purposes of determining the applicable Advance Rate for such Portfolio
Investment under the Facility.
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Senior Assets” means, collectively, Performing First Lien Bank Loans,
Performing First Lien Unitranche Loans, Performing Second Out Loans, Cash, Cash
Equivalents, Short-Term U.S. Government Securities and Long-Term U.S. Government
Securities.
“Senior Working Capital Facility” means, with respect to a First Lien Bank Loan,
a working capital facility incurred by the obligor of such First Lien Bank Loan;
provided that as of the related Cut-Off Date (a) the sum of the outstanding
principal balance and


94    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


unfunded commitments of such working capital facility do not exceed 20% of the
sum of (x) the outstanding principal balance and unfunded commitments of such
working capital facility, plus (y) the outstanding principal balance of the such
First Lien Bank Loan, plus (z) the outstanding principal balance of any other
debt for borrowed money incurred by such obligor that is pari passu with such
First Lien Bank Loan, and (b) the ratio of (x) the sum of the committed amount
of such working capital facility to (y) “EBITDA” of the related Obligor shall
not exceed 1.00 to 1.00.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.
“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle, secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, and which entitle
the holders thereof to receive payments that depend on the cash flow from such
receivables or other financial assets, including collateralized debt obligations
and mortgaged-backed securities. For the avoidance of doubt, if an obligation
satisfies the definition of “Structured Finance Obligation”, such obligation
shall not (a) qualify as any other category of Portfolio Investment and (b) be
included in the Borrowing Base.
“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.
“Value” means, with respect to any Portfolio Investment, the lower of:
(i) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C) and
(ii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).
ARTICLE VI    

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. Subject to the last sentence of this Section
6.01, the Borrower will not, nor will it permit any of the Subsidiary Guarantors
to, create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness
so long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount of such Secured Longer-Term Indebtedness and Unsecured
Longer-Term Indebtedness,


95    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


taken together with other then-outstanding Indebtedness, does not exceed the
amount required to comply with the provisions of Section 6.07(b), and
(iii) prior to and immediately after giving effect to the incurrence of any
Secured Longer-Term Indebtedness, the Covered Debt Amount does not or would not
exceed the Borrowing Base then in effect;
(c)    Other Permitted Indebtedness;
(d)    Guarantees of Indebtedness otherwise permitted hereunder or any other
Loan Document;
(e)    Indebtedness of any Obligor owing to any other Obligor or, if such
Indebtedness is subject to subordination terms and conditions that are
satisfactory to the Administrative Agent, any other Subsidiary of the Borrower;
(f)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
(g)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
(h)    Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness
so long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount (determined at the time of the incurrence of such
Indebtedness) of such Indebtedness does not exceed the greater of (A)
$20,000,00050,000,000 and (B) 5% of Shareholders’ Equity, (iii) the aggregate
amount of such Indebtedness, taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Sections 6.07(b), and (iv) prior to and immediately after giving effect to
the incurrence of any such Indebtedness, the Covered Debt Amount does not or
would not exceed the Borrowing Base then in effect;
(i)    obligations (including Guarantees) in respect of Standard Securitization
Undertakings;
(j)    Permitted SBIC Guarantees;
(k)    other Indebtedness not to exceed $5,000,000 at any time; and
(l)    Indebtedness secured by Liens under Section 6.02(j), as long as such
Liens do not extend to any other property or asset of the Borrower or any of the
Subsidiary Guarantors and such indebtedness of the Borrower or Subsidiary
Guarantors is only recourse to the uncalled capital commitments owed by
investors to Borrower (or to any amounts received in respect of such capital
commitments).
SECTION 6.02.    Liens. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof except:


96    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(a)    any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Part B of Schedule 3.11; provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of the
Subsidiary Guarantors, and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(b)    Liens created pursuant to this Agreement (including Section 2.19) or any
of the Security Documents (including Liens in favor of the Designated
Indebtedness Holders (as defined in the Guarantee and Security Agreement));
(c)    Liens on an Obligor’s direct ownership interests in any Financing
Subsidiary (other than TCG BDC SPV LLC) in connection with Standard
Securitization Undertakings;
(d)    Liens on any Equity Interest included in the Investments of the Obligor
in favor of creditors of the issuer of such Equity Interest; provided, that
unless such Equity Interest is not intended to be included in the Collateral,
the documentation creating or governing such Lien does not prohibit the
inclusion of such Equity Interest in the Collateral (such Equity Interests, the
“Special Equity Interests”)
(e)    Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding $10,000,000 at any one time outstanding (which
may cover Investments, but only to the extent released from the Lien in favor of
the Collateral Agent pursuant to Section 10.03 of the Guarantee and Security
Agreement), so long as at the time of incurrence of such Indebtedness or other
obligations, the aggregate amount of Indebtedness permitted under clauses (a),
(b) and (h) of Section 6.01, does not exceed the lesser of (i) the Borrowing
Base and (ii) the amount required to comply with the provisions of Section
6.07(b);
(f)    Permitted Liens;
(g)    Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA;
(h)    Liens securing Hedging Agreements permitted under Section 6.04(c) and not
otherwise permitted under clause (b) above in an aggregate amount not to exceed
$5,000,000 at any time;
(i)    Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Securities; and
(j)    Liens on (i) any uncalled capital commitments owed by investors to the
Borrower and (ii) any accounts into which amounts received in respect of such
capital commitments are deposited (provided that such accounts shall only hold
amounts received in respect of such capital commitments).
Notwithstanding anything to the contrary contained in this Agreement, the
Guarantee and Security Agreement or any other Loan Document, any Obligor may
maintain one or more


97    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


accounts that will not be required to be subject to the control of the
Collateral Agent or otherwise Delivered (as defined in the Existing Guarantee
and Security Agreement) and which accounts may be subject to a Lien as permitted
under Section 6.02(j); provided that (i) any such account shall only hold
amounts received in respect of such capital commitments and (ii) any amounts in
any such account shall not be included in the calculation of the Borrowing Base.
SECTION 6.03.    Fundamental Changes. The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not, nor will it
permit any of the Subsidiary Guarantors to, acquire any business or property
from, or capital stock of, or be a party to any acquisition of, any Person,
except for purchases or acquisitions of Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, any part of its assets, whether
now owned or hereafter acquired, but excluding (x) assets (other than Portfolio
Investments) sold or disposed of in the ordinary course of business (including
to make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments.
Notwithstanding the foregoing provisions of this Section:
(a)    any Subsidiary Guarantor of the Borrower may be merged or consolidated
with or into the Borrower or any other Subsidiary Guarantor; provided that if
any such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;
(b)    any Obligor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;
(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
(d)    the Obligors may sell, transfer or otherwise dispose of Investments
(other than to a Financing Subsidiary) so long as after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Investments or payment of outstanding Loans or Other Covered Indebtedness) the
Covered Debt Amount does not exceed the Borrowing Base;
(e)    the Obligors may sell, transfer or otherwise dispose of Investments to a
Financing Subsidiary so long as (i) after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Investments or payment
of outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base and the Borrower delivers to the Administrative
Agent a certificate of a Financial Officer to such effect and (ii) either
(x) the amount by which the Borrowing Base exceeds the Covered Debt Amount
immediately prior


98    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


to such release is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such release is at least 110%
of the Covered Debt Amount;
(f)    the Borrower may merge or consolidate with any other Person so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing; and
(g)    the Borrower or the other Obligors may dissolve or liquidate any
Immaterial Subsidiary;
(h)    the Obligors may sell, lease, transfer or otherwise dispose of equipment
or other property or assets that do not consist of Portfolio Investments so long
as the aggregate amount of all such sales, leases, transfer and dispositions
does not exceed $5,000,000 in any fiscal year.
SECTION 6.04.    Investments. The Borrower will not, nor will it permit any of
the Subsidiary Guarantors to, acquire, make or enter into, or hold, any
Investments except:
(a)    operating deposit accounts with banks;
(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
(c)    Hedging Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;
(d)    Investments by the Borrower and its Subsidiaries to the extent such
Investments are permitted under the Investment Company Act and the Borrower’s
Investment Policies as in effect as of the date such Investments are acquired;
provided that, if such Investment is not included in the Collateral, then (i)
after giving effect to such Investment (and any concurrent acquisitions of
Investments in the Collateral or payment of outstanding Loans), the Covered Debt
Amount does not exceed the Borrowing Base and (ii) either (x) the amount of any
excess availability under the Borrowing Base immediately prior to such
Investment is not diminished as a result of such Investment or (y) the Borrowing
Base immediately after giving effect to such Investment is at least 110% of the
Covered Debt Amount;
(e)    Investments in Financing Subsidiaries so long as, (i) immediately after
giving effect to such Investment (and any concurrent acquisitions of Investments
or payment of outstanding Loans), either (x) any excess availability under the
Borrowing Base immediately prior to such Investment is not diminished as a
result of such Investment or (y) the Borrowing Base immediately after giving
effect to such Investment is at least 110% of the Covered Debt Amount and (ii)
the sum of (x) all Investments under this clause (e) that occur after the
Commitment Termination Date and (y) all Investments under clause (f) below that
occur after the Commitment Termination Date, shall not exceed $10,000,000 in the
aggregate;
(f)    additional Investments up to but not exceeding $15,000,000 in the
aggregate;
(g)    Investments in Cash and Cash Equivalents;


99    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(h)    Investments described on Schedule 3.12(b); and
(i)    Investments in the form of Guarantees permitted pursuant to Section 6.01.
For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment (calculated at the time
such Investment is made); provided that in no event shall the aggregate amount
of such Investment be deemed to be less than zero; the amount of an Investment
shall not in any event be reduced by reason of any write-off of such Investment
nor increased by any increase in the amount of earnings retained in the Person
in which such Investment is made that have not been distributed or otherwise
paid out.
SECTION 6.05.    Restricted Payments. The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that the Borrower may
declare and pay:
(a)    dividends with respect to the capital stock of the Borrower payable
solely in additional shares of the Borrower’s common stock;
(b)    dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is determined in good
faith by the Borrower to be required to (i) maintain the status of the Borrower
as a RIC, and (ii) avoid income taxes or federal excise taxes for such taxable
year imposed by Section 4982 of the Code;
(c)    dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:
(i)    no Default shall have occurred and be continuing or would result
therefrom; and
(ii)    the aggregate amount of Restricted Payments made during any taxable year
of the Borrower after the date hereof under this clause (c) shall not exceed the
difference of (x) an amount equal to 10% of the taxable income of the Borrower
for such taxable year determined under section 852(b)(2) of the Code, but
without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount,
if any, by which dividends and distributions made during such taxable year
pursuant to the foregoing clause (b) (whether in respect of such taxable year or
the previous taxable year) based upon the Borrower’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.


100    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(d)    other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing or would result therefrom and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment. For purposes
of preparing such Borrowing Base Certificate, (A) the Value of any Quoted
Investment shall be the most recent quotation available for such Portfolio
Investment and (B) the Value of any Unquoted Investment shall be the Value set
forth in the Borrowing Base Certificate most recently delivered by the Borrower
to the Administrative Agent and the Lenders pursuant to Section 5.01(d);
provided that the Borrower shall reduce the Value of any Portfolio Investment
referred to in this sub-clause (B) to the extent necessary to take into account
any events of which the Borrower has knowledge that adversely affect the value
of such Portfolio Investment.
Nothing herein shall be deemed to prohibit the direct or indirect payment of
Restricted Payments by any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary Guarantor.
SECTION 6.06.    Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the declaration or payment of dividends, the making
of loans, advances, guarantees or Investments or the sale, assignment, transfer
or other disposition of property to the Borrower by any Subsidiary; provided
that the foregoing shall not apply to (i) indentures, agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby (provided
that such restrictions would not adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or under the
Security Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to the assets subject to such lease, sale, other disposition or Lien.
SECTION 6.07.    Certain Financial Covenants.
(a)    Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than
$450,000,000625,000,000 plus 25% of the net proceeds of the sale of Equity
Interests by the Borrower and its Subsidiaries after the ThirdFourth Amendment
Effective Date (including, without limitation, any drawings on the capital
commitments of its equity holders after the ThirdFourth Amendment Effective
Date) (other than proceeds of sales of Equity Interests by and among the
Borrower and its Subsidiaries).
(b)    Asset Coverage Ratio. The Borrower will not permit the Asset Coverage
Ratio at the last day of any fiscal quarter of the Borrower to be less than
2.001.50 to 11.00 at any time.


101    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(c)    Liquidity Test. The Borrower will not permit (a) the sum of (i) the
aggregate Value of the Portfolio Investments that are Cash (excluding Cash
Collateral for outstanding Letters of Credit) or that can be converted to Cash
in fewer than 10 Business Days without more than a 5% change in price, plus (ii)
the aggregate amount of Relevant Available Funds that can be converted to Cash
in fewer than 10 Business Days, to be less than (b) 10% of the Covered Debt
Amount, for more than 30 consecutive Business Days during any period when the
Adjusted Covered Debt Balance is greater than 85% of the Adjusted Borrowing
Base.
SECTION 6.08.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (other than a
SBIC Subsidiary) than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements, (e) transactions described on Schedule 6.08, (f) any Investment that
results in the creation of an Affiliate or (g) transactions between or among the
Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term is
used under the rules promulgated under the Investment Company Act) of an Obligor
at prices and on terms and conditions not less favorable to the Obligors than
could be obtained at the time on an arm’s-length basis from unrelated third
parties.
SECTION 6.09.    Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies. The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify (x) the Investment Policies (other than a Permitted Policy
Amendment) or (y) the Borrower Unquoted Investment Policy (other than a
Permitted Valuation Policy Amendment).
SECTION 6.10.    No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement, the
other Loan Documents and documents with respect to Indebtedness permitted under
Section 6.01(b) or (h); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to the Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Security Documents) prohibiting further Liens on the assets
encumbered thereby; (c) any such agreement that imposes restrictions on the
uncalled capital commitments owed by investors to the Borrower (or any account
into which amounts received in respect of such capital commitments are
deposited); (d) customary restrictions contained in leases not subject to a
waiver; (e) any such agreement that imposes restrictions on investments or other
interests in Financing Subsidiaries (but no other assets of any Obligor); and
(f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing


102    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


the “Secured Obligations” under and as defined in the Guarantee and Security
Agreement and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.
SECTION 6.11.    Modifications of Longer-Term Indebtedness Documents. The
Borrower will not consent to any modification, supplement or waiver of:
(a)    any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Secured Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless in the case of Secured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Secured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Secured Shorter-Term Indebtedness”
(whereupon such Indebtedness shall be deemed to constitute “Secured Shorter-Term
Indebtedness” for all purposes of this Agreement); or
(b)    any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties, in each case, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).
SECTION 6.12.    Payments of Longer-Term Indebtedness. The Borrower will not,
nor will it permit any of the Subsidiary Guarantors to, purchase, redeem, retire
or otherwise acquire for value, or set apart any money for a sinking, defeasance
or other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than the refinancing
of Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness with
Indebtedness permitted under Section 6.01), except for (a) regularly scheduled
payments, prepayments or redemptions of principal and interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness, (it
being understood that none of: (w) the conversion features under convertible
notes; (x) the triggering and/or settlement thereof; or (y) any cash payment
made in respect thereof, shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of this
clause (a)); (b) payments and prepayments thereof required to comply with
requirements of Section 2.10(c), (c) so long as no Default shall exist or be
continuing, any payment that, if treated as a Restricted Payment for purposes of
Section 6.05(d), would be permitted to be made pursuant to the provisions set
forth in Section 6.05(d); and (d) voluntary payments or prepayments of Secured
Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness, so long as both
before and after giving effect to such voluntary payment or prepayment (i) the
Borrower is in pro forma compliance with the financial covenants set forth in
Section 6.07, (ii) if such payment were treated as a “Restricted Payment” for
purposes of determining compliance with Section 6.05(d),


103    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


such payment would be permitted to be made under Section 6.05(d) and (iii) no
Default shall exist or be continuing.
SECTION 6.13.    Accounting Changes. The Borrower will not, nor will it permit
any of its Subsidiaries to, make any change in (a) accounting policies or
reporting practices, except as permitted under GAAP or required by law or rule
or regulation of any Governmental Authority, or (b) its fiscal year.
SECTION 6.14.    SBIC Guarantee. The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.
SECTION 6.15.    Negative Pledge on TCG BDC SPV LLC. The Borrower will not
create, incur, assume or suffer to exist any Lien upon its Equity Interest in
TCG BDC SPV LLC except for any Lien created under the Security Documents.
ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise (including, for the avoidance of doubt, any
failure to pay all principal on the Loans in full on the Final Maturity Date) or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.09(a) on the Commitment Termination Date;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;
(c)    any representation or warranty made (or deemed made pursuant to Section
4.02) by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Sections 5.08(a) and (b), Section 5.09 or in Article VI
or any Obligor shall default in the performance of any of its obligations
contained in Sections 3 and 7 of the Guarantee and Security Agreement or


104    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(ii) Sections 5.01(d) and (e) and, solely with respect to this clause (ii), such
failure shall continue unremedied for a period of five or more days after notice
thereof by the Administrative Agent (given at the request of any Lender) to the
Borrower;
(e)    a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.01(e); provided that it shall not be an Event of Default hereunder if
the Borrower shall either (x) notify the Administrative Agent that it will
utilize a Capital Call to cure said Borrowing Base Deficiency as described in
Section 2.10(c), so long as said Borrowing Base is cured within the thirty (30)
Business Day period referred to in Section 2.10(c) or (y) present the
Administrative Agent with a reasonably feasible plan acceptable to the Required
Lenders in their sole discretion to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period;
(f)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d), or (e) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;
(g)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;
(h)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or shall continue unremedied for
any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, after giving effect to any applicable
grace period); provided that this clause (h) shall not apply to (1) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (2) convertible debt that
becomes due as a result of a conversion or redemption event, other than as a
result of an “event of default” (as defined in the documents governing such
convertible Material Indebtedness);
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue


105    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


undismissed and unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;
(j)    the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(k)    the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days following the entry of such judgment during
which execution shall not be vacated, discharged, bonded pending appeal,
effectively stayed or liability for such judgment amount shall not have been
admitted by an insurer of reputable standing, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any
such judgment;
(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(n)    a Change in Control shall occur;
(o)    the Borrower shall cease to be managed by the External Manager or an
Affiliate thereof in the business of managing or advising clients;
(p)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments having an aggregate Value in excess of 5% of
the aggregate Value of all Portfolio Investments, not be valid and perfected (to
the extent perfection by filing, registration, recordation, possession or
control is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 6.02
or under the respective Security Documents) except to the extent that any such
loss of perfection results from the failure of the Collateral Agent to maintain
possession of the certificates representing the securities pledged under the
Loan Documents;


106    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(q)    except for expiration or termination in accordance with its terms, any of
the Loan Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by the Borrower or any other Obligor; or
(r)    the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.
ARTICLE VIII    

THE ADMINISTRATIVE AGENT
SECTION 8.01.    Appointment of the Administrative Agent. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Collateral Agent as its agent


107    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


hereunder and under the other Loan Documents and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.
SECTION 8.02.    Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
SECTION 8.03.    Limitation of Duties; Exculpation. The Agents shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Agents shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agents are required
to exercise in writing by the Required Lenders; provided, however, that the
Agents shall not be required to take any action that, in their opinion or the
opinion of their counsel, may expose the Agents to liability or that is contrary
to any Loan Document or applicable law, including, for the avoidance of doubt,
any action that may be in violation of the automatic stay or that may effect a
forfeiture, modification or termination of a property interest in violation of
any applicable bankruptcy/insolvency laws and the Agents shall in all cases be
fully justified in failing or refusing to act under this Agreement or any other
Loan Document unless they first receive further assurances of their
indemnification from the Lenders that the Agents reasonably believe they may
require, including prepayment of any related expenses and any other protection
they require against any and all costs, expenses and liabilities they may incur
in taking or continuing to take any such discretionary action at the direction
of the Required Lenders, (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own fraud, gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, (d) in no event shall the Agents


108    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


be required to expend or risk any of their own funds or otherwise incur any
liability, financial or otherwise, in the performance of their duties under the
Loan Documents or in the exercise of any of their rights or powers under this
Agreement, (e) the Agents shall be entitled to take any action or refuse to take
any action which the Agents regard as necessary for the Agents to comply with
any applicable law, regulation or court order, and (f) the Administrative Agent
shall not incur any liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Administrative Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, civil unrest, local or national disturbance or disaster,
any act of terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility).
SECTION 8.04.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a count of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with fraud, gross negligence or willful misconduct in
the selection of such sub-agents.
SECTION 8.06.    Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (or, if an
Event of Default has occurred and is continuing, in consultation with the
Borrower), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and


109    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


communications provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly) until such time as the
Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
Any resignation by HSBC as Administrative Agent pursuant to this Section shall
also constitute its resignation as Issuing Bank and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
SECTION 8.07.    Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.


110    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


SECTION 8.08.    Modifications to Loan Documents. Except as otherwise provided
in Section 9.02(b) or (c) of this Agreement or the Security Documents with
respect to this Agreement, the Administrative Agent may, with the prior consent
of the Required Lenders (but not otherwise), consent to any modification,
supplement or waiver under any of the Loan Documents; provided that, without the
prior consent of each Lender, the Administrative Agent shall not (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.
SECTION 8.09.    Bankruptcy Proceedings. In case of any bankruptcy or other
insolvency proceeding involving the Borrower as described under clause (j) of
Article VII (a “Bankruptcy Proceeding”), the Agents shall be entitled, but not
obligated, to intervene in such Bankruptcy Proceeding to (i) file and prove a
claim for the whole amount of principal, interest and unpaid fees in respect of
the Loans, issued letters of credit and all other obligations that are owing and
unpaid under the terms of this Agreement and other Loan Documents and to file
such documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for reasonable compensation,
expenses, disbursements and advances of any of the foregoing entities and their
respective agents, counsel and other advisors) allowed in such Bankruptcy
Proceedings, and (ii) to collect and receive any monies or other property
payable or deliverable on account of any such claims and to distribute the same
to the Lenders under the terms of this Agreement. Further, any custodian,
receiver, assignee, trustee, liquidator or similar official in any such
Bankruptcy Proceeding is (x) authorized to make payments or distributions in a
bankruptcy proceeding directly to the Administrative Agent on behalf of all of
the Lenders to whom any amounts are owed under this Agreement and the other Loan
Documents, unless the Administrative Agent expressly consents in writing to the
making of such payments or distributions directly to such Lenders and (y)
required to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under this Agreement and the other Loan
Documents.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.01.    Notices; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or email, as follows:


111    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(i)    if to the Borrower, to it at:
TCG BDC, Inc.
520 Madison Avenue
New York, NY 10022
Attention: David Heilbrunn and Tom Hennigan
Telecopy Number: (212) 813-4812 (with a copy via electronic mail to David
Heilbrunn@carlyle.com and Tom.Hennigan@carlyle.com)


(ii)    if to the Administrative Agent or Swingline Lender, to it at:
HSBC BANK USA, N.A.
Corporate Trust and Loan Agency
452 Fifth Avenue – 8E6
New York, NY 10018
Attn: Nimish Pandey.
(iii)    if to the Issuing Bank, to it at the address provided in writing by the
Issuing Bank to the Administrative Agent and the Borrower
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2.06 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the


112    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the fraud, willful misconduct or gross negligence of Administrative Agent,
any Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of the such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.
(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Subsidiaries or their Securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Loan Documents.
(d)    Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as
a SyndTrak or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy or a notice identifying the website where
such information is located for posting by the Administrative Agent on SyndTrak
or such equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to SyndTrak or an equivalent website.
SECTION 9.02.    Waivers; Amendments.


113    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(a)    No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Swingline Lender, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,
(iv)    change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby, or
(v)    change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving


114    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Credit Exposure and unused Commitments will be required (A) for any adverse
change affecting the provisions of this Agreement relating to the determination
of the Borrowing Base (excluding changes to the provisions of Section
5.12(b)(ii)(E) and (F), but including changes to the provisions of
Section 5.12(c)(ii) and the definitions set forth in Section 5.13), and (B) for
any release of any material portion of the Collateral other than for fair value
or as otherwise permitted hereunder or under the other Loan Documents.
For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification; provided, however, for the avoidance
of doubt, in no other circumstances shall the concurrence of the Required
Lenders of a particular Class be required for any waiver, amendment or
modification of any provision of this Agreement or any other Loan Document.
(c)    Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to a Commitment Increase under
Section 2.08(e) to an amount not greater than the Maximum Commitment Increase
Amount) except pursuant to an agreement or agreements in writing entered into by
the Borrower, and by the Collateral Agent with the consent of the Required
Lenders; provided that, (i) without the written consent of each Lender, no such
agreement shall release all or substantially all of the Obligors from their
respective obligations under the Security Documents and (ii) without the written
consent of each Lender, no such agreement shall release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, alter the relative priorities of the
obligations entitled to the Liens created under the Security Documents (except
in connection with securing additional obligations equally and ratably with the
Loans and other obligations hereunder) with respect to all or substantially all
of the collateral security provided thereby, or release all or substantially all
of the guarantors under the Guarantee and Security Agreement from their
guarantee obligations thereunder, except that no such consent shall be required,
and the Administrative Agent is hereby authorized (and so agrees with the
Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to (1) release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented and (2)
release from the Guarantee and Security Agreement any “Subsidiary Guarantor”
(and any property of such Subsidiary Guarantor) that is


115    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


designated as a “Financing Subsidiary” in accordance with this Agreement or
which ceases to be consolidated on the Borrower’s financial statements and is no
longer required to be a “Subsidiary Guarantor”, so long as (A) after giving
effect to any such release under this clause (2) (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans) the
Covered Debt Amount does not exceed the Borrowing Base and the Borrower delivers
a certificate of a Financial Officer to such effect to the Administrative Agent,
(B) either (I) the amount of any excess availability under the Borrowing Base
immediately prior to such release is not diminished as a result of such release
or (II) the Borrowing Base immediately after giving effect to such release is at
least 110% of the Covered Debt Amount and (C) no Event of Default has occurred
and is continuing.
(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of the Required
Lenders shall have been obtained but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such proposed change,
waiver, discharge or termination is not obtained, then (so long as no Event of
Default has occurred and is continuing) the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable and documented
fees, charges and disbursements of one outside counsel for the Administrative
Agent and the Collateral Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all documented expenses incurred by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender,
including the reasonable and documented fees, charges and disbursements of one
outside counsel for the Administrative Agent, the Issuing Bank and the Swingline
Lender as well as additional counsel should any conflict of interest arise, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such documented expenses incurred during any workout,
restructuring or negotiations in respect thereof and (iv) and all documented
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, the Swingline Lender and each Lender,
and each Related


116    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of one outside counsel for all Indemnitees
(and, if reasonably necessary, of one local counsel in any relevant jurisdiction
for all Indemnitees) unless, in the reasonable opinion of an Indemnitee,
representation of all Indemnitees by such counsel would be inappropriate due to
the existence of an actual or potential conflict of interest) in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and laws, statutes, rules or
regulations relating to environmental, occupational safety and health or land
use matters), on common law or equitable cause or on contract or otherwise and
related expenses or disbursements of any kind (other than Taxes or Other Taxes
which shall only be indemnified by the Borrower to the extent provided in
Section 2.16), including the fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
Loan, Swingline Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, willful misconduct, bad faith or gross negligence of such Indemnitee or
in connection with a claim against such Indemnitee by the Borrower or its
Subsidiaries where there has been a breach in bad faith by such Indemnitee under
this Agreement or any other Transaction Document, if there has been a final and
nonappealable judgment against such Indemnitee on such claim as determined by a
court of competent jurisdiction. Notwithstanding the foregoing, it is understood
and agreed that indemnification for Taxes is subject to the provisions of
Section 2.16.
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.
(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, the Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the


117    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of; this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent caused by the fraud, willful misconduct or gross
negligence of such Indemnitee, as determined by a final, non-appealable judgment
of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 9.04.    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees (other than natural
persons, any Defaulting Lender or any Person listed in the Prohibited Assignees
and Participants Side Letter) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and LC Exposure at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


118    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee; provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall have objected thereto by written notice to the Administrative
Agent within ten Business Days after having received notice thereof; and
(B)    the Administrative Agent and the Issuing Bank: provided that no consent
of the Administrative Agent or Issuing Bank shall be required for an assignment
by a Lender to an Affiliate of such Lender.
(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an Assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such Assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated; and
(D)    the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of


119    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section. Notwithstanding
anything to the contrary herein, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions set forth in
Section 9.04(b)(ii) or otherwise, the parties to the assignment shall make such
additional payments to Administrative Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the Applicable Percentage of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, Issuing Bank, Swingline Lender and each Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full Applicable Percentage of all Loans and participations in Letters of Credit
and Swingline Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a “Register”).
The entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein


120    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(e)    Special Purpose Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
(f)    Participations. Any Lender may sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this


121    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans and LC Disbursements owing to it); provided that (i) 
such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents and (iv) no Person listed in the Prohibited Assignees and Participants
Side Letter may be a Participant. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Sections 2.14, 2.15 or 2.16, with respect to any
participation, than its participating Lenders would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation; provided, further, that no Participant shall be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation granted to such Participant and such Participant shall have
complied with the requirements of Section 2.16 as if such Participant is a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender
hereunder. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest of each Participant’s interest in the loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any other
information relating to a Participant’s interest in any commitments, loans,
letters of credit or is other obligations under any Loan Document) to any person
except to the extent that such disclosures are necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits


122    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


of Section 2.16 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with paragraphs (e) and (f) of Section 2.16 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrower with satisfactory evidence that the participation is in registered form
and shall permit the Borrower to review such register as reasonably needed for
the Borrower to comply with its obligations under applicable laws and
regulations.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.
(i)    No Assignments to Natural Persons, the Borrower or Affiliates. Anything
in this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Exposure held by it hereunder to any
natural person or the Borrower or any of its Affiliates or Subsidiaries without
the prior consent of each Lender.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination, Cash Collateralization or backstop of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become


123    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy electronically (e.g. pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.17(d) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the amounts owing to such
Defaulting Lender hereunder as to which it exercised such right of setoff. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.


124    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 9.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 9.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS. THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency


125    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


of account in all events relating to Loans denominated in the Specified
Currency. The payment obligations of the Borrower under this Agreement shall not
be discharged or satisfied by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered. The obligation of the Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency. the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.    Treatment of Certain Information; No Fiduciary Duty;
Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof. Each Lender shall use all information delivered to such Lender by the
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, in connection with
providing services to the Borrower. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
or any of its Subsidiaries, their stockholders and/or their


126    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


affiliates. The Borrower, on behalf of itself and each of its Subsidiaries,
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower or any of its
Subsidiaries, its stockholders or its affiliates, on the other. The Borrower and
each of its Subsidiaries each acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower or any of its Subsidiaries, any of their stockholders or
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower or any of its Subsidiaries, their stockholders or their
affiliates on other matters) or any other obligation to the Borrower or any of
its Subsidiaries except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person. The Borrower and each of its
Subsidiaries each acknowledge and agree that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower and each of its
Subsidiaries each agree that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower or any of its Subsidiaries, in connection with such transaction
or the process leading thereto.
(b)    Confidentiality. Each of the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement
(other than to any Person listed in the Prohibited Assignee and Participant Side
Letter) or (y) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower, (viii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (ix) on a confidential basis to (x) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities


127    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


provided hereunder or (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided hereunder.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or Investments, other than
any such information that is available to the Administrative Agent any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries; provided that, in the case of Information received
from the Borrower or any of its Subsidiaries after the date hereof; such
Information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.14.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and each other Obligor, which
information includes the name and address of the Borrower and each other Obligor
and other information that will allow such Lender to identify the Borrower and
each other Obligor in accordance with said Act.
SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.
SECTION 9.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


128    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.17.    German Bank Separation Act. Solely for so long as Deutsche Bank
AG New York Branch, or any Affiliate thereof, is a Lender, if any such Lender is
subject to the GBSA (as defined below) (any such Lender, a “GBSA Lender”) and
such GBSA Lender shall have determined in good faith based on advice of counsel
(which determination shall made in consultation with the Borrower) that, due to
the implementation of the German Act on the Ring-fencing of Risks and for the
Recovery and Resolution Planning for Credit Institutions and Financial Groups
(Gesetz zur Abschirmung von Risiken und zur Planung der Sanierung und Abwicklung
von Kreditinstituten und Finanzgruppen) of 7 August 2013 (commonly referred to
as the German Bank Separation Act (Trennbankengesetz) (the “GBSA”), whether
before or after the date hereof, or any corresponding European legislation (such
as the proposed regulation on structural measures improving the resilience of
European Union credit institutions) that may amend or replace the GBSA in the
future or any regulation thereunder, or due to the promulgation of or any change
in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of the GBSA or any corresponding future European
legislation or any regulation thereunder, the arrangements contemplated by this
Agreement or the Loans have, or will, become illegal, prohibited or otherwise
unlawful, then, and in any such event, such GBSA Lender shall give written
notice to the Borrower and the Administrative Agent of such determination (which
written notice shall include a reasonably detailed explanation of such
illegality, prohibition or unlawfulness, including, without limitation, evidence
and calculations used in the determination thereof, a “GBSA Initial Notice”),
whereupon until the fifth Business Day after the date of such GBSA Initial
Notice, such GBSA Lender shall use commercially reasonable efforts to transfer
to the extent permitted under Applicable Law such arrangements, Commitments
and/or Loans to an affiliate or other third party in accordance with Section
9.04. If no such transfer is effected in accordance with the preceding sentence,
such GBSA Lender shall give written notice thereof to the Borrower and the
Administrative Agent a (“GBSA Final Notice”), whereupon (i) all of the
obligations owed to such GBSA Lender hereunder and under the Loans shall become
due and payable, and the Borrower shall repay the outstanding principal of such
obligations together with accrued interest thereon and all other amounts due and
payable to the GBSA Lender, on the fifth Business Day immediately after the date
of such GBSA Final Notice (the “Initial GBSA Termination Date”) and, for the
avoidance of doubt, such repayment shall not be subject to the terms and
conditions of Section 2.17(c) or Section 2.17(d) to the extent that there are no
outstanding amounts then due and payable to the other Lenders on such fifth
Business Day and (ii) the Commitments of such GBSA Lender shall terminate on the
Initial GBSA Termination Date; provided that, notwithstanding the foregoing, if,
prior to such Initial Termination


129    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


Date, the Borrower in good faith reasonably believes that there is a mistake,
error or omission in the grounds used to determine such illegality, prohibition
or unlawfulness under the GBSA or any corresponding future European legislation
or any regulation thereunder, then the Borrower may provide written notice
(which written notice shall include a reasonably detailed explanation of the
basis of such good faith belief, including, without limitation, evidence and
calculations used in the determination thereof, a “GBSA Consultation Notice”) to
that effect, at which point the obligations owed to such GBSA Lender hereunder
and under the Loans shall not become due and payable, and the Commitments of
such GBSA Lender shall not terminate, until the Business Day immediately
following the tenth Business Day immediately after the Initial GBSA Termination
Date (the period from, and including, the date of the GBSA Consultation Notice
until the tenth Business Day immediately thereafter being the “GBSA Consultation
Period”). In the event that the Borrower and such GBSA Lender cannot in good
faith reasonably agree during the GBSA Consultation Period whether the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful under the GBSA or any corresponding
future European legislation or any regulation thereunder, then all of the
obligations owed to such GBSA Lender hereunder and under the Loans shall become
due and payable, and the Commitments of such GBSA Lender shall terminate, on the
Business Day immediately following the last day of such GBSA Consultation
Period. For the avoidance of doubt, during the GBSA Consultation Period, (i) the
Commitments and Revolving Credit Exposure of any GBSA Lender shall be subject to
Section 2.18, and the Borrower shall have all rights to replace such GBSA Lender
in accordance with Section 2.18(b), in each case, as though such GBSA Lender
were a “Defaulting Lender” for purposes of this Agreement and (ii) no GBSA
Lender shall be required to fund its pro rata share of any Borrowing. To the
extent any Swingline Exposure or LC Exposure exists at the time a GBSA Lender’s
Loans are repaid in full pursuant to this Section 9.17, such Swingline Exposure
or LC Exposure shall be reallocated as set forth in Section 2.19(a), treating
for this purpose such GBSA Lender as a Defaulting Lender.








130    Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TCG BDC, INC.

By:
    
Name:
Title:



Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


HSBC BANK USA, N.A., as Administrative Agent, Swingline Lender, Issuing Bank and
a Lender

By:
    
Name:
Title:



Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as a Lender

By:
    
Name:
Title:













Revolving Credit Agreement
US-DOCS\81066382.481066382.11
#4821-5428-0772